Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 1 of 99
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 2 of 99

                   Massachusetts Institute of Technology   Nicholas X. Fang
                                                           Professor
                   Department of Mechanical Engineering
                                                           77 Massachusetts Avenue, Building 3-449
                                                           Cambridge, Massachusetts 02139–4307
                                                           617.253.2247 (office)
                                                           nicfang@mit.edu




             Expert Report of Nicholas Xuanlai Fang, Ph.D.

                                  Dated: Dec 16, 2019

             Styller, et al. v. Hewlett-Packard Fin. Servs. Co., et al.

                                   Table of Contents

I        Qualifications                                                                              1

II       Assignment                                                                                  2

III      Documents and Materials Reviewed                                                            2

IV       Summary of Opinion                                                                          3

V        Testing Methodology                                                                         3

VI       Facts and Data Considered                                                                   10

VII      Summary of Findings                                                                         11

VIII     Conclusion                                                                                  23
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 3 of 99



I.     Qualifications

       My name is Xuanlai Fang (alias Nicholas). I am a professor of Mechanical

Engineering at MIT. I specialize in optics, photonics and micro/nano manufacturing.

       I obtained B.S and M.S. degree in Physics from Nanjing University, China, and a

Ph.D. in Mechanical Engineering from University of California, Los Angeles. I

specialized in nanophotonics and nanofabrication.

       From 2004 to 2010, I served as Assistant Professor at the University of Illinois

where I taught classes in manufacturing processes, nanomanufacturing, engineering

materials and introduction to nanoscience and technology.

       From 2011 to present, I served as Associate Professor and then Full Professor

(with Tenure) at Massachusetts Institute of Technology. At MIT I taught classes in

instrumentation and measurement, optics and photonic materials. I also regularly

published academic research in leading journals on nanophotonics and

nanomanufacturing. I am an active member of the Optical Society of America (OSA),

the Institute of Electrical and Electronics Engineering (IEEE), the American Society of

Mechanical Engineers (ASME), and the Materials Research Society. A copy of my CV is

attached as Exhibit 1 to this report. A complete list of my publications over past ten

years is attached as Exhibit 2 of this report.

       I have substantial experience using optical imaging and interferometry

instruments for measuring diffractive optical structures and devices for national

laboratories and industry collaborators. I have conducted research on a wide range of

optical devices and systems such as near-field holographic system for characterization




                                                 1
        Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 4 of 99



of metallic nanostructures, and the design of thin metallic film light absorbers using

hologram principles.

        I have not previously testified as an expert at trial or by deposition.

II.     Assignment

        I have been instructed by Plaintiffs’ counsel JOFFE LAW P.C. to inspect the H3C

trademark holographic logos attached to the subject transceivers to determine whether

the logos bear any indicators of counterfeiting described in H3C’s security bulletin

(Exhibit 3 to this Report) and in H3C’s verification report (Exhibit 4 to this Report), and

to produce an expert report based on the methodology and the results of my inspection.

        I have been compensated for my services in this matter at the rate of $425 per

hour.

        I reserve the right to supplement this expert report based on any additional work

that I may be asked to do.

III.    Documents and Materials Reviewed

        As part of my assignment, I have reviewed the H3C security bulletin explaining

the security features of its trademark logos on the transceivers manufactured after May

10, 2010 (in Mandarin, which is my first language).

        I have also reviewed a report produced by Defendants stamped DEF0002807-

DEF0002817, which I understand Defendants refer to as H3C’s verification report of the

transceivers seized from Plaintiffs by the Chinese police (also in Mandarin). The H3C

security bulletin and the verification report are attached as Exhibits 3 and 4 to this report

(with English translations provided by Plaintiffs).




                                               2
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 5 of 99



       I have also reviewed the complaint filed by Plaintiffs (Case 1:16-cv-10386-LTS,

Document 101 filed 08/04/17) for background purposes. I have also reviewed the

Court’s protective order (Case 1:16-cv-10386-LTS, Document 188 filed 02/07/19) and

executed an acknowledgment form attached as an exhibit.

       I have also reviewed an excel spreadsheet listing the subject transceivers by

their unique serial numbers, and recorded the results of my inspection on that

spreadsheet attached as Exhibit 5 to this Report.

       I have also reviewed pictures of two holographic H3C logos provided by Plaintiffs

attached as Exhibit 6 to this Report.

       I have inspected 779 transceivers delivered to me by Plaintiffs and examined 394

holographic H3C trademark logos for the occurrence of the indications of counterfeiting

described in H3C’s security bulletin and verification report, as explained below.

IV.    Summary of Opinion

       My overall opinion is that 343 of the inspected H3C hologram trademark logos

affixed to the subject transceivers (87.1% of the 394 logos examined) show one or

more indicators of counterfeiting described in the H3C security bulletin or in the H3C

verification report. I explain the bases for my opinion in the sections below.

V.     Testing methodology

       I first reviewed the H3C securities bulletin and the verification report for the

indicators of counterfeit H3C holographic logos.

       A.     The H3C security bulletin. The bulletin describes H3C security

holographic labels for its products, including transceivers, used by H3C since May 2010.

The bulletin demonstrates the specific optical patterns that should be visible if an



                                              3
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 6 of 99



authentic holographic logo is viewed from different angles. The pattern includes four

perimeter dots visible in different positions as bright or dark spots if viewed from four

different angles, and a vertical bright center dot visible if viewed from the left or right

angles (H3C bulletin, page 2 & Figure 2.1).




Figure 1. H3C security bulletin Figure 2.1 illustrating specific optical patterns that should
be visible if an authentic holographic logo is viewed from different angles.

       The security bulletin also mentions the old version of the logo (with background

Chinese characters) that does not contain those security features (H3C bulletin, page 1

and the illustration of the old and new logos):




Figure 2. The H3C security bulletin Illustration of the old version of the logo (with
Chinese characters) (left panel) and the new version of the logo (right panel).

       B.     The verification report. The verification report demonstrates several

indicators of counterfeiting applicable to the H3C holographic logos summarized below.




                                               4
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 7 of 99



       (1)     Logos pasted in the inconsistent positions. The verification report states

that the authentic hologram labels are placed at the same location of the devices of

same model number in accordance with H3C technical specifications, and the authentic

logos cannot be removed and repasted without damaging the logo. Therefore, the

wrong position of the labels with respect to the transceiver housing (verification report

Figure 6) is regarded as an indicator of counterfeiting. Page DEF0002810. The

verification report states that the logo position on the seized transceivers is inconsistent,

and logos are irregularly pasted in various positions:




Figure 3. Verification report Figure 6 illustrating inconsistent pasting positions of the
labels with respect to the transceiver housing.




                                              5
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 8 of 99



       (2)    “H.3C” logos (with a dot appearing between “H” and “3C”) (verification

report page DEF0002811 and Figure No. 8):




Figure 4. Verification report Figure 8 illustrating an “H.3C” logo (with a dot appearing
between “H” and “3C”)


       (3)    Delamination of the top layer of the logos; (verification report pages

DEF0002811-12 and Figure No. 9):




                                             6
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 9 of 99




Figure 5. Verification report Figure 9 illustrating delamination of the top layer of the
logos and examples of label fly-off.

       (4)    The off-centered position of the word “H3C” on the logos (verification

report pages DEF0002812-13 and Figure No. 10):




                                              7
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 10 of 99




Figure 6. Verification report Figure 10 illustrating the off-centered position of the word
“H3C” on the logos.

       After reviewing the H3C security bulletin and the verification report for the

indicators of counterfeiting, I then inspected the logos of the subject transceivers for the

occurrence of these indicators of counterfeiting as follows.

       Each transceiver being investigated was affixed to a wedge of fixed inclination

angle (27.6o with respect to the horizontal plane) and illuminated by white light from

normal incidence (from the digital microscope, 64mm above the logo) and from about

30 o with respect to the horizontal plane. The fixed inclination angle of the sample and

illumination of light irradiation allows consistent angle of view along the horizontal plan

for recording of the reflected hologram pattern. The image of hologram label was

recorded using a Celestron digital microscope with 200x magnification by means of the
                                              8
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 11 of 99



integrated digital camera in my laboratory at MIT, and the photos were transmitted to a

desktop computer. The effect of inclination angle in the optical recording is taken into

consideration and the dimensions and relative shift are deducted by using the known

width (7mm) and height (5mm) of hologram labels. The position of the word “H3C” with

respect to the edges of the 7mm by 5mm label was measured from the photos and the

relative shifts with respect to the center were documented. Such measurement

procedure is comparable to the methodology taken by the scientific community for

measuring visual parameters of a hologram, e.g., Bulygin 1 and A.S. Litvinenko et al. 2




1 F. V. Bulygin, “Measurement of the visual parameters of holograms”, Measurement Techniques, Vol. 48,

No. 6, (2005).

2 A.S. Litvinenko, A.A. Shelekhov, “The device of measurement of parameters of holograms”, 6th
International Conference on Laser and Fiber-Optical Networks Modeling (2004).

                                                  9
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 12 of 99




Figure 7. A photo of the digital microscope with an affixed transceiver.


VI.    The Facts and Data Considered

       Holographic security labels are reflective holograms that create an optical image.

The visible effects of the hologram can be seen by tilting or rotating the image, or by

moving its position or the light source. Modern computer-generated holograms are

composed of small diffraction grating dots. Each dot is a grating whose period and

orientation can be modified (under computer control). Grating dots are formed by two-

beam interference on the photosensitive material (producing a sinusoidal profile grating




                                            10
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 13 of 99



pattern). 3 Viewers looking at this type of hologram from a certain position will see a

mirror like reflection from those pixels which contain a grating whose fringe orientation

directs reflected light towards their eye. Pixels which direct light elsewhere appear dark.

        The perception of depth in the hologram labels is created by the relative

displacement of elements associated with different planes with slight changes in the

observation angle. This is tested by placing the hologram at 4 different orientations and

record image of the holograms.

        The hologram labels, 7mm wide and 5mm tall, of all small and large transceiver

devices, were inspected for the occurrence of specific indicators of counterfeiting

provided in the H3C bulletin and in the verification report (see Part V above).

        According to literature on security labels, 4 the specific, reproducible, and exact

alignment of labels on the product is regarded an anti-counterfeiting tool. The H3C

verification report states that “the bar code label and anti-counterfeit label attached to

the H3C genuine transceiver body have strict technical specifications, and are regularly

produced by trained workers on the assembly line. Therefore, the labeling position of

the same type transceiver label is consistent.” Exhibit 4 (English translation).

VII.    Summary of Findings

        My findings with respect to the 779 subject transceivers are documented in the

spreadsheet attached as Exhibit 5 to this Report. I summarize and explain those

findings below:


3Chih-Kung Lee, et al, “Optical configuration and color-representation range of a variable-pitch dot matrix
holographic printer”, Applied Optics, Vol 39(1), pp. 40-53 (2000).

4Mark Davison, Chapter 18, Security Labels, in Pharmaceutical Anti-Counterfeiting: Combating the Real
Danger from Fake Drugs, published by John Wiley & Sons, Inc, 2011.

                                                    11
     Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 14 of 99



      1.     A total of 235 hologram labels on the transceiver devices received are

found completely damaged. A photo illustrating completely damaged labels is provided

as Figure 8 below.




Figure 8. Representative photos illustrating completely damaged hologram labels. The
summary of damaged holograms can be found in table 1.

                                          12
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 15 of 99



       These hologram labels were not further investigated for indicators of

counterfeiting (except as mentioned in point 3 below).

       2.     A total of 150 hologram labels on the transceiver devices received are

found bearing Chinese logos on the hologram. A photo illustrating these logos is

provided as Figure 9 below.




Figure 9. Representative photo illustrating Chinese character logos on hologram labels.
The summary of the Chinese logo holograms can be found in table 1.


According to the H3C security bulletin, these holograms with Chinese characters were

old logos manufactured prior to 2010. Because the H3C security bulletin and the

verification report do not contain any criteria regarding the security features of the old

trademark logos, these logos were not further investigated for indicators of

counterfeiting (except as mentioned in point 3 below).

       3.     Although I did not further inspect the completely damaged and the old

Chinese hologram logos, I observed inconsistent placing of those logos on the

transceiver housing. The predominant position of the logo is on the lower right corner

next to the CE Marking Certification label or the QR code label on the majority of the

                                             13
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 16 of 99



inspected transceivers. However, a total of 25 inspected devices are found with the

damaged or old hologram labels pasted on the lower left corner next of the CE Marking

Certification label. The inconsistent pasting of the logo is regarded as an indicator of

counterfeiting as noted on the verification report, Figure 6, page number DEF 0002810,

reproduced as Figure 3 above.




Figure 10. Photos of representative samples with irregular and inconsistent pasting
positions of the completely damaged logos.




                                             14
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 17 of 99




Figure 11 Photos of representative samples showing the predominant position of the
logo is on the lower right corner with respect to the CE Marking Certification label or to
the right of the QR code label.



                                            15
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 18 of 99



       The remaining 394 devices with hologram logos were inspected for the

occurrence of the indicators of counterfeiting described in Part V above.

       4.     The most common indicator of counterfeiting observed in the hologram

logos is the off-centered word “H3C” found in a total of 331 hologram logos, or 84.0% of

the inspected 394 logos. These include: 32 labels with the left shift (median 0.58mm);

134 labels with the right shift (median 0.64mm); 20 labels with the up shift (median

0.5mm) and 192 labels with the down shift (median 0.64mm). Certain logos were

observed with the word “H3C” shifted in more than one direction (for example, right-shift

and down-shift); each such logo was counted as one in the 331 number. The photos

illustrating the off-center position of the word “H3C” in the logos are provided as Figure

12 below.




center of “H3C” right-shifts and downshifts




                                              16
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 19 of 99




center of “H3C” downshifts




center of “H3C” left-shifts




center of “H3C” up-shifts
Figure 12. Photos of representative samples showing the logo of H3C is not centered in
the label.



                                          17
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 20 of 99



       5.     A total of 14 hologram labels inspected (3.6% of 394 transceivers)

showed signs of delaminated surface protective film (marked as “delamination”). Photos

illustrating such delamination of labels is provided in Figure 13 below.




Figure 13. Photos of representative samples of delamination of top protective films.

       The verification report also noted holographic logos with “flying off” (completely

detached) top layers, as illustrated in Figure 4 above. I observed a number of such

detachments as illustrated in Figure 14 below but did not count them separately as an

indicator of counterfeiting because my testing methodology did not allow for a reliable

quantification of the completely detached top layers.


                                            18
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 21 of 99




Figure 14. Photos of representative samples of fly-off of top protective films taken by
cell phone camera.

       6.     From the above 394 hologram labels, a total of 47 hologram labels

inspected are partially damaged. These labels were measured to record the off-center

position of the word “H3C” on the label, but I was not able to take more quantitative

assessment with respect to other indicator of counterfeiting specified by H3C’s bulletin.

       7.     A total of 54 hologram labels inspected (13.7%) do not display clear edge

of the array vertical dots when the transceiver is tilted at an angle of 27.6o with respect

to the left (marked as “Unclear dots from left angle”). Photos illustrating such logos are

provided as Figure 15 below. This is clear distinguished from the optical recordings of

the labels showing clear edges of bright vertical dots, when the receiver is tilted at an

angle of 27.6o with respect to the right. Photos illustrating such logos pictured with right

tilt angles are provided as Figure 16 below. I had to place the samples and the wedge


                                             19
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 22 of 99



vertically and take these photos using my cell phone camera because the depth of field

of the microscope is insufficient to record the complete label at the specific inclination

angle of the sample.




Figure 15. Photos of representative samples with hologram labels of unclear bright
vertical dots when the sample is tilted at an angle of 27.6o with respect to the left.


                                             20
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 23 of 99




Figure 16. Photos of representative samples with hologram labels showing clear edges
of bright vertical dots when the is tilted at an angle of 27.6o with respect to the right.


       8.     The H3C verification report describes some logos as carrying a “H.3C”

hologram label illustrated in Figure 4 above. Under white-light illumination specified in

the test methodology, I found logos with a pronounced center-dot reflection that



                                            21
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 24 of 99



overlaps with the bottom-left part of the number “3,” creating an appearance of an

elongation or a dot at its end. See Figure 17 below for illustration.




Figure 17. Photos of representative samples showing a pronounced reflection of the
center dot that overlaps with the number “3”.

       I observed the same effect in the two pictures of the logos provided by Plaintiffs

(Exhibit 6 to this report). However, I did not find logos with a separately printed dot

between “H” and “3C,” and did not include any in the total count of the logos showing

indicators of counterfeiting.

       I also note from the “H.3C” picture in the H3C verification report (Figure 4 above)

that there are scratches or tears visible in the high-magnification image, and a dark

vertical line appearing on the photo crossing the number 3 which could have created an

appearance of a separated dot.

       9.     A total of 51 labels inspected (12.9% of 394 labels) showed no observable

indicators of counterfeiting featured in the H3C bulletin or the verification report.




                                              22
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 25 of 99



       It is my opinion that the majority of the hologram labels inspected (343 of 394, or

87.1%) show indicators of counterfeiting described in the H3C security bulletin and the

verification report.

I declare under penalty of perjury that the foregoing is true and correct, and if called as

a witness I would testify competently thereto.



Dated: December 16, 2019
       Boston, Massachusetts
                                                     Signed: __________________
                                                             Nicholas Xuanlai Fang




                                             23
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 26 of 99



                   Table 1: Summary of inspected hologram logos
 Total transceivers                              779
 Transceivers with completely                    235
 damaged holograms
 Transceivers with old                           150
 (Chinese) holograms
 Total holograms inspected                       394                Percentage of
                                                                    logos*
 Holograms with no                              51                        12.9%
 observable indications of
 counterfeiting
 Total holograms with                          343                    87.1%
 indicators of counterfeiting
 Off-centered word “H3C”                       331                    84.0%
                         Left shift  32 (median shift 0.58mm)
                      Right shift   134 (median shift 0.64mm)
                          Up shift    20 (median shift 0.5mm)
                      Down shift    192 (median shift 0.64mm)
 Unclear dots from left angle                   54                    13.7%
 Delaminated surface                            14                     3.6%
 protective film
* The percentages do not add up to 100% because of the logos with more than one
indicator of counterfeiting.

Within the 343 logos with indicators of counterfeiting:
   -   1 logo was identified only with problem of delamination
   -   11 logos were identified only with problem of unclear dots viewed from left angle
   -   331 logos were identified with off-centered word “H3C”
Within the 331 off-centered logos:
   -   13 logos were identified in combination with problem of delamination
   -   47 logos were identified with partially damaged labels and no further conclusive
       measurement besides shift
   -   43 logos were identified in combination with problem of unclear dots viewed from
       left angle




                                            24
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 27 of 99




                     EXHIBIT 1
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 28 of 99




                                  NICHOLAS FANG
                             Professor of MIT/MechE Department,
                 Office: 3-449D, 77 Massachusetts Ave, Cambridge, MA 02139
                 http://web.mit.edu/nanophotonics

Education:
Ph.D.                     University of California, Los Angeles                 2004
M. S.                     Nanjing University, China                             1998
B. S.                     Nanjing University, China                             1996

Selected Honors and Awards:
ASME Pi-Tau-Sigma Gold Medal                                                    2006
Award of Excellence in Advising, UIUC                                           2007
TR35 Young Innovators                                                           2008
SME Young Manufacturing Engineer Award                                          2009
NSF CAREER Award                                                                2009
Xerox Faculty Award, UIUC                                                       2010
Invited Participant of Frontier of Engineering
by National Academy of Engineering                                              2010
Cambridge Who’s Who Professional of the Year
in Higher Education Category                                                    2010
ICO Prize/Ernest Abbe Medal by
the International Commission of Optics                                          2011
ASME Chao and Trigger Young
Manufacturing Engineer Award                                                    2013
Fellow, International Society
for Nanomanufacturing (ISNM)                                                    2013

Teaching Experience:
Optics and Photonics, Materials, Manufacturing, Thermal-Fluidic Sciences, Sensor Technologies

Selected External Professional Service
Editor in Chief, Journal of Micro- and Nano-Manufacturing                  2018-Present
Co Editor-in-Chief, Frontiers in Optics and Photonics,                     2014-present
Co-organizer, ASME Symposium on Acoustic/Phononic Metamaterials            2009- 2013
Co-organizer, MRS Symposium on Metamaterials                               2006, 2011, 2012
Technical Committee, CLEO/QELS                                             2011, 2012
Technical Committee, ICALEO Nanomanufacturing                              2009-now
Expert Witness, Westlaw Round Table Group                                  2009- present
Board member, Heroyk Company                                               2015- present
User Committee, Center of Nanoscale Materials,
Argonne National Laboratory                                                2009-2012
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 29 of 99



Publications of Nicholas X. Fang

Professor Fang, together with his research group and collaborators, has published over 150 peer-
reviewed archival journal publications; over 90 conference proceedings papers, 4 book chapters,
and he is an inventor on one issued and several pending U.S. Patents. Professor Fang has
mentored 11 M.S. and 30 Ph.D. theses as well as several postdoctoral associates.

Selected Journal Publications: (from 150 journal articles, cited over 18000 times as of 2019)

     1. Fang, N., H. Lee, C. Sun, and X. Zhang, “Sub-Diffraction-Limited Optical Imaging with a
         Silver Superlens,” Science, 308: 5721, 534-537, 2005

     2. XH Li, C Liu, SP Feng, NX Fang, “Broadband Light Management with Thermochromic
         Hydrogel Microparticles for Smart Windows”, Joule 3:1, 290-302, 2019

     3. Z Liu, H Du, J Li, L Lu, ZY Li, NX Fang, “Nano-kirigami with giant optical chirality”,
         Science advances 4 (7), eaat4436, 2018

     4. Tony Low, Andrey Chaves, Joshua D Caldwell, Anshuman Kumar, Nicholas X Fang,
         Phaedon Avouris, Tony F Heinz, Francisco Guinea, Luis Martin-Moreno, Frank Koppens,
         "Polaritons in layered Two Dimensional materials", Nature Materials, 16, 182–194
         (2017)

     5. Y. E Lee, O. D Miller, MT H. Reid, S. G Johnson, N. X Fang, “Computational inverse design
         of non-intuitive illumination patterns to maximize optical force or torque”, Optics
         Express, 25, 6757-6766(2017)

     6. Zheng Jie Tan, Dafei Jin, Nicholas X. Fang, "High-precision broadband measurement of
         refractive index by picosecond real-time interferometry", Applied Optics 55, 6625
         (2016)

     7. Jeffrey B. Chou, Yi Xiang Yeng, Yoonkyung E. Lee, Andrej Lenert, Veronika Rinnerbauer,
         Ivan Celanovic, Marin Soljacic, Nicholas X. Fang, Evelyn N. Wang and Sang-Gook Kim,
         "Enabling Ideal Selective Solar Absorption with 2D Metallic Dielectric Photonic
         Crystals", Adv. Mater, 26, 8041(2014)

     8. Cui Y., K. H. Fung, J. Xu, H. Ma, J. Yi, S. He, and N. X. Fang, “Ultra-broadband Light
         Absorption by a Sawtooth Anisotropic Metamaterial Slab”, Nano Letters, Vol 12:3, pp
         1443-1447, (2012)

     9. Wu W., Y. Liu, E. Kim, Z. Yu, N. Fang, C. Sun, X. Zhang, Y. R. Shen, S. Y. Wang and R. S.
         Williams, “Mid-IR Metamaterials Fabricated by Nanoimprint Lithography,” Applied
         Physics Letters, 90:6, Art No. 063107, 2007.

     10. Choi S., M. Yan, I. Adesida, K.H. Hsu, and N. X. Fang, "Ultradense Gold Nanostructures
         Fabricated using Hydrogen Silsesquioxane Resist and Applications for Surface-
         enhanced Raman Spectroscopy," Journal of Vacuum Science and Technology, 27:6,
         2640-2643, 2009
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 30 of 99



Patents and Patent Applications:

   1. N. Fang, P. M. Ferreira, K. H. Hsu, P. Schultz, and A. Kumar, ” Direct Nanoscale
      Patterning of Metals Using Polymer Electrolytes,” US Patent No. 7,998,330, 2011.
   2. X. Li, N. Fang, P, Ferreira, W. Chern, I, Chun, K. Hsu, “Method of Forming an Array Of
      High Aspect Ratio Semiconductor Nanostructures”, US Patent No. 8980656, 2015.
   3. C.M Spadaccini, G. Farquar, T. Weisgraber, S. Gemberling, N. Fang, J. Xu, M. Alonso,
      H. Lee, “High Resolution Projection Micro Stereolithography System And Method”, US
      Patent Application number 2015/0309473, filed 2011.
   4. Maxim Shusteff, Christopher M Spadaccini, Nicholas Fang, Robert Matthew Panas,
      Johannes Henriksson, Brett Kelly, Allison E Browar, “Multi-beam resin curing system
      and method for whole-volume additive manufacturing”, US Patent Application
      US20180015672A1, filed 2016.
   5. N. Fang, C. G. Xia and A. M. Cox, “Three-Dimensional Microfabricated Bioreactors
      with Embedded Capillary Network”, US Patent Application, 20110033887, 2011.
   6. N. Fang and J. Xu, “Low-cost, Light-weight, Passive Hearing Protector”, US Patent
      Application, 62/192124, 2015
   7. N. Fang and N. Viard, “Subwavelength Acoustic Metamaterial with Tunable Acoustic
      Absorption”, US Patent Application, 62/248377, 2015
   8. Wei Q, Su K, Fang N and Zhang X, “ Micro-Electro-Mechanical Band-Pass Filters for
      Radio Frequency Signal Processing”, US patent application, PCT/US05/35304.
   9. B. Azeredo, N. X Fang, P. M. Ferreira, X. Han, , K. H. Hsu, K. E Jacobs, A. Kumar,
      “Direct nanoscale patterning of surfaces by electrochemical imprinting”,
      PCT/US2011/025886.
   10. C. Zhao, Y. Liu, Y. Zhao, N. Fang, and T. J. Huang, “A Reconfigurable Plasmofluidic
       Lens”, US Patent application, 61/864,373.
   11. Zhang, X., N. Fang, and C. Sun, “High-Speed Plasmonic Nano-Optical Microscope,” UC
       provisional patent pending, 2005-174.
   12. H. Lee and N. Fang, “Method of Large Area Three Dimensional Microfabrication Using
       Combined Digital Micromask and Droplet on Demand”, MIT provisional patent pending,
       Case 16334.
Technical Consulting since 2009, for multiple patent cases related to optical imaging, pharma
manufacturing, fluid and thermal sciences
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 31 of 99




                     EXHIBIT 2
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 32 of 99




               List of Publications of Nicholas X. Fang, from 2010 to 2019
      Papers in Referred Journals:
1.    Hsu, K., P. M. Ferreira and N. X. Fang, "Controlled Directional Growth of Silver Micro
      Wires on a Solid Electrolyte Surface," Applied Physics Letters, 96:2, art.no.024101,
      (2010).
2.    Chaturvedi, P., W. Wu, V. J. Logeeswaran, Z. Yu, M. S. Islam, S. Y. Wang, R. S.
      Williams and N. X. Fang, "A Smooth Optical Superlens," Applied Physics Letters, 96:4,
      art.no. 043102, (2010).
3.    Chern, W., Hsu K., Chun I.-S., de Azeredo B. P., Ahmed N., Kim K-H, Zuo J., Fang N.,
      Ferreira P., and Li X., “Nonlithographic Patterning and Metal-Assisted Chemical Etching
      for Manufacturing of Tunable Light-Emitting Silicon Nanowire Arrays”, Nano Letters,
      10:5, pp 1582-1588, (2010).
4.    Hsu, K., J. Back, K. H. Fung, P. Ferreira, M. Shim, and N. X. Fang, "SERS EM-field
      Enhancement Study through Fast Raman Mapping of Sierpinski Carpet Arrays," the
      Journal of Raman Spectroscopy, 41:10, pp 1124-1130, (2010).
5.    Chaturvedi P. and N. X. Fang, "Sub-Diffraction Limited Far Field Imaging in Infrared,"
      Frontiers of Physics in China, 5:3, pp. 324-329, (2010).
6.    Cui Y., J. Xu, S. He and N. X. Fang, "Plasmon Assisted Optical Curtain," Plasmonics,
      (2010), DOI: 10.1007/s11468-010-9152-9.
7.    Lee H., C.G. Xia and N. X. Fang, "First Jump of a Microgel: Actuation Speed
      Enhancement by Elastic Instability," Soft Matter, Vol 6, pp4342-4345, (2010).
8.    Xia C.G., H. Lee, and N. X. Fang, "Solvent Driven Polymeric Micro Beam Device,"
      Journal of Micromechanics and Microengineering, Vol 20:8, art. no. 085030, (2010).
9.    Kumar A., K.-H. Fung, J.C. Mabon, E. Chow, and N. X. Fang, "Excitation and imaging of
      resonant optical modes of Au triangular nanoantennas using cathodoluminescence
      spectroscopy," Journal of Vacuum Sci and Tech B, Vol 28:6, art no:C6C21, (2010).
10.   Ko K., A. Kumar, K.-H. Fung, R. Ambekar, G. L. Liu, N.X. Fang and K. Toussaint, Jr,
      “Nonlinear Optical Response from Arrays of Au Bowtie Nanoantennas”, Nano Letters,
      11:1, pp 61-15, (2011).
11.   Zhang S., C.G. Xia, and N.X. Fang, “Broadband Acoustic Cloak for Ultrasound Waves”,
      Physical Review Letters, Vol. 106, art no 024301, (2011).
12.   Feng L., D. J. Milner, C.G. Xia, H. D.J. Nye, P. Redwood, J.A. Cameron, D. L. Stocum,
      N. Fang, and I. Jasiuk, "Xenopus Laevis as a Novel Model to Study Long Bone Critical-
      Size Defect Repair by Growth Factor-Mediated Regeneration," Tissue Engineering A,
      Vol 17:5-6, pp 691-701, (2011).
13.   Kumar A., K. H. Hsu, K. E. Jacobs, P.M. Ferreira, and N.X. Fang, “Direct metal nano-
      imprinting using an embossed solid electrolyte stamp”, Nanotechnology, Vol. 22:2, art no
      155302, (2011).
14.   Wang J., H.-Y. Dong, K. H. Fung, T. J. Cui, and N.X. Fang, “Subwavelength image
      manipulation through an oblique layered system”, Optics Express, Vol. 19:18, pp 16809-
      16820, (2011).
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 33 of 99



15.   Jacobs K. E., K. H. Hsu, X. Han, A. Kumar, B. Azeredo, N.X. Fang and P.M. Ferreira,
      “Solid state superionic stamping with silver iodide-silver metaphosphate glass”,
      Nanotechnology, Vol 22:42, art no 425301, (2011).

16.   Cui Y., K. H. Fung, J. Xu, J. Yi, S. He, and N. X. Fang, “Exciting Multiple Plasmonic
      Resonances by a Double-layered Metallic Nanostructure”, Journal of OSA B, Vol 28:11,
      pp. 2827-2832, (2011).

17.   Wang J., K. H. Fung, H.-Y. Dong, T. J. Cui, and N. X. Fang, “Zeeman splitting of
      photonic angular momentum states in a gyromagnetic Cylinder”, Physical Review B, Vol
      84:23, art no. 235122, (2011).

18.   Cui Y., J. Xu, K. H. Fung, J. Yi, A. Kumar, S. He, and N. X. Fang, “A thin film broadband
      absorber based on multi-sized nanoantennas”, Applied Physics Letters, Vol 99:25, art
      no. 253101, (2011).
19.   Cui Y., K. H. Fung, J. Xu, H. Ma, J. Yi, S. He, and N. X. Fang, “Ultra-broadband Light
      Absorption by a Sawtooth Anisotropic Metamaterial Slab”, Nano Letters, Vol 12:3, pp
      1443-1447, (2012).

20.   Roxworthy B. J., Kaspar D. Ko, A. Kumar, K.H. Fung, K. C. Chow, G. Logan Liu, N.X.
      Fang, and K. C. Toussaint, Jr., “Application of Plasmonic Bowtie Nanoantenna Arrays for
      Optical Trapping, Stacking, and Sorting”, Nano Letters, Vol 12:2, pp 796-801, (2012).

21.   H. Lee, J. Zhang, H. Jiang, and N. X. Fang, "Prescribed Pattern Transformation in
      Swelling Gel Tubes by Elastic Instability", Phys. Rev. Lett., Vol 108:21, art no. 214304,
      (2012).

22.   Cui Y., K. H. Fung, J. Xu, S. He, and N. X. Fang, “Multiband plasmonic absorber based
      on transverse phase resonances”, Optics Express, Vol 20:16, pp 17552-17559, (2012).

23.   Y. Jing, J. Xu and N. X. Fang, “Numerical study of a near-zero-index acoustic
      metamaterial”, Physics Letters A, Vol 376: 45, pp 2834–2837, (2012).

24.   X. Zheng, J. Deotte, M.P. Alonso, G.R. Farquar, T.R. Weisgraber, S. Gemberling, H.
      Lee, N. X. Fang, and C. M Spadaccini, "Design and optimization of a light-emitting diode
      projection micro-stereolithography three-dimensional manufacturing system", Review of
      Scientific Instruments, Vol 83:12, art no. 125001, (2012).

25.   J.P. Feser, J.S. Sadhu, B.P. Azeredo, K.H. Hsu, J. Ma, J. Kim, M. Seong, N.X. Fang, X.
      Li, P.M. Ferreira, S. Sinha, and D. Cahill, "Thermal conductivity of silicon nanowire
      arrays with controlled roughness", Journal of Applied Physics., Vol 112:11, art no.
      114306, (2012).
26.   H. Lee, and N. X. Fang, "Micro 3D Printing Using a Digital Projector and its Application
      in the Study of Soft Materials", Journal of visualized experiments, Vol 69, art no: 4457,
      (2012), doi: 10.3791/4457.
27.   X. Dang, J. Qi, M. Klug, P-Y.Chen, D. S. Yun, N. Fang, P. Hammond, and A. Belcher,
      "Tunable localized surface plasmon-enabled broadband light harvesting enhancement
      for high-efficiency panchromatic dye-sensitized solar cells", Nano Letters, Vol 13 (2), pp.
      637–642, (2013).
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 34 of 99



28.   B. P. Azeredo, J. Sadhu, J. Ma, K. Jacobs, J. Kim, K. Lee, J.H. Eraker, X. Li, S. Sinha,
      N. Fang, P. Ferreira, K. Hsu, "Silicon nanowires with controlled sidewall profile and
      roughness fabricated by thin-film dewetting and metal-assisted chemical etching",
      Nanotechnology, 24, 225305 (2013).
29.   J.A. Cameron, D.J. Milner, J.S. Lee, J. Cheng, N.X. Fang, and I.M. Jasiuk, “Employing
      the Biology of Successful Fracture Repair to Heal Critical Size Bone Defects”, Current
      topics in microbiology and immunology, 367, pp113-132 (2013).
30.   D. Jin, A. Kumar, K. H. Fung, J. Xu and N. X. Fang, "Terahertz plasmonics in
      ferroelectric-gated graphene", Appl. Phys. Lett., 102, 201118 (2013).
31.   P.-Y. Chen, X. Dang, M. T. Klug, J. Qi, N.-M. D. Courchesne, F. J. Burpo, N. Fang, P. T.
      Hammond , and A. M. Belcher, "Versatile Three-Dimensional Virus-Based Template for
      Dye-Sensitized Solar Cells with Improved Electron Transport and Light Harvesting", ACS
      Nano (2013).
32.   B. A. Cola, H. Daiguji, C. Dames, N. Fang, K. Fushinobu, S. Inoue, G. Kikugawa, M.
      Kohno, S. Kumar, D.Y. Li, J. R. Lukes, J. A. Malen, A.J.H. McGaughey, O. Nakabeppu,
      K. Pipe, P. Reddy, S. Shen, L. Shi, M. Shibahara, Y. Taguchi, K Takahashi, T
      Yamamoto, T Zolotoukhina, "Report on the Seventh US–Japan Joint Seminar on
      Nanoscale Transport Phenomena—Science and Engineering", Nanoscale and
      Microscale Thermophysical Engineering, 17, 25-49 (2013).
33.   Y. Cui, J. Xu, Y. Lin, G. Li, Y. Hao, S. He, and N.X. Fang, “Optical Curtain Effect:
      Extraordinary Optical Transmission Enhanced by Antireflection”, Plasmonics, published
      online, 2013.
34.   N. Boechler, J. K. Eliason, A. Kumar, A. A. Maznev, K. A. Nelson, and N. Fang,
      “Interaction of a Contact Resonance of Microspheres with Surface Acoustic Waves”,
      Physical Review Letters, 111, 036103 (2013).
35.   C. Zhao, Y. Liu, Y. Zhao, N. Fang and T. J. Huang, “A reconfigurable plasmofluidic
      lens”, Nature Communications, 4, 2305 (2013).
36.   Fung, K. H., A. Kumar and N. X. Fang, " Electron-photon scattering mediated by
      localized plasmons: A quantitative analysis by eigen-response theory," Physical Review
      B, vol 89, art no 045408, (2014).
37.   Chen Shen, Jun Xu, Nicholas X. Fang, Yun Jing, "Anisotropic Complementary Acoustic
      Metamaterial for Canceling out Aberrating Layers", Phys. Rev. X, Vol 4, art no. 041033,
      (2014).
38.   Y. E. Lee, K. H. Fung, D. Jin, N. Fang, “Optical Torque from Enhanced Scattering by
      Multipolar Plasmonic Resonance”, Nanophotonics, 3, 343–350 (2014).
39.   X. Zheng, H. Lee, T. H. Weisgraber, M. Shusteff, J. DeOtte, E. B. Duoss, J. D. Kuntz,
      M.M. Biener, Q. Ge, J. A. Jackson, S. O. Kucheyev, N. X. Fang, C. M. Spadaccini,
      “Ultralight, ultrastiff mechanical metamaterials”, Science, Vol 344(6190), 1373 (2014).
40.   N.‐M. D. Courchesne, M. T. Klug, P.Y. Chen, S. E Kooi, D. S. Yun, N. Hong, N. X Fang,
      A. M Belcher, P. T Hammond, “Assembly of a Bacteriophage‐Based Template for the
      Organization of Materials into Nanoporous Networks”, Advanced Materials, 26 (21),
      3398-3404 (2014).
41.   Kumar, K. H. Fung, MT Reid, and N. X. Fang, “Transformation Optics scheme for two-
      dimensional materials”, Optics Letters, 39 (7), 2113-2116, (2014).
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 35 of 99



42.   Kumar, K. H. Fung, MT Reid, and N. X. Fang, “Photon Emission Rate Engineering using
      Graphene Nanodisc Cavities”, Optics Express, 22(6),6400 (2014).
43.   Jeffrey B. Chou, Yi Xiang Yeng, Yoonkyung E. Lee, Andrej Lenert, Veronika
      Rinnerbauer, Ivan Celanovic, Marin Soljacic, Nicholas X. Fang, Evelyn N. Wang and
      Sang-Gook Kim, "Enabling Ideal Selective Solar Absorption with 2D Metallic Dielectric
      Photonic Crystals", Adv. Mater, 26, 8041 (2014).
44.   K. H. Hsu, N. Fang, K. Fung, “A study on the spectral characteristics of surface
      enhanced Raman scattering based on farfield extinction and nearfield electromagnetic
      field intensity of 2D nanostructures”, Journal of Raman Spectroscopy, 46 (2015) 59-63.
45.   A. Maznev, G. Gu, S. Sun, J. Xu, Y. Shen, N. Fang, S. Zhang, "Extraordinary focusing of
      sound above a soda can array without time reversal" New Journal of Physics 17 (4),
      042001 (2015).
46.   J. Xu, X. Jiang, N. Fang, Elodie Georget, Redha Abdeddaim, Jean-Michel Geffrin, Pierre
      Sabouroux, Stefan Enoch, Sebastien Guenneau, "Molding acoustic, electromagnetic and
      water waves with a single cloak", Scientific Reports, 5, 10678 (2015).
47.   Anshuman Kumar, Tony Low, Kin Hung Fung, Phaedon Avouris, Nicholas X Fang,
      "Tunable Light-Matter Interaction and the Role of Hyperbolicity in Graphene-hBN
      System", Nano Lett., 15(5), 3172-3180 (2015).
48.   Fang, Nicholas, Hsu, Keng, Panikkar, Gautam, Ferreira, Placid. "Modeling of charge-
      mass transport in solid electrolyte-based electrochemical nanomanufacturing process"
      Journal of Manufacturing Processes, 18. (2015), 60-66.
49.   N.-M. D. Courchesne, M. T Klug, K. J Huang, M. C Weidman, V. J Cantu, P.-Y. Chen, S.
      E Kooi, D. S. Yun, W. A Tisdale, N. Fang, A. M. Belcher, P. T Hammond, "Constructing
      Multifunctional Virus-Templated Nanoporous Composites for Thin Film Solar Cells:
      Contributions of Morphology and Optics to Photocurrent Generation", The Journal of
      Physical Chemistry C, 119 (2015), pp. 13987–14000.
50.   D. Jin, Q. Hu, D. Neuhauser, F. von Cube, Y. Yang, R. Sachan, T. S Luk, D. C Bell, N. X
      Fang, "Quantum-Spillover Enhanced Surface-Plasmonic Absorption at the Interface of
      Silver and High-Index Dielectrics", Physical Review Letters, 115, (2015) 193901.
51.   Navid Nemati, Anshuman Kumar, Denis Lafarge, Nicholas X Fang, "Nonlocal description
      of sound propagation through an array of Helmholtz resonators", Comptes Rendus
      Mecanique, 343 (2015) 656-669.
52.   Anshuman Kumar, Andrei Nemilentsau, Kin Hung Fung, George Hanson, Nicholas X
      Fang, Tony Low, "Chiral plasmon in gapped Dirac systems", Physical Review B,
      93.041413(R), 2016.
53.   Sahab Babaee, Nicolas Viard, Pai Wang, Nicholas X Fang, Katia Bertoldi,"Harnessing
      Deformation to Switch On and Off the Propagation of Sound", Advanced Materials
      (cover article), 28 (2016) 1631–1635.
54.   J. K. Eliason, A. Vega-Flick, M. Hiraiwa, A. Khanolkar, T. Gan, N. Boechler, N. Fang, K.
      A. Nelson, and A. A. Maznev, "Resonant attenuation of surface acoustic waves by a
      disordered monolayer of microspheres", Appl. Phys. Lett. 108, 061907 (2016).
55.   Jin You Lu, Sang Hoon Nam, Kyle Wilke, Aikifa Raza, Yoonkyung E. Lee, Amal
      AlGhaferi, Nicholas X. Fang, and Tiejun Zhang, "Localized Surface Plasmon-Enhanced
      Ultrathin Film Broadband Nanoporous Absorbers", Adv. Opt. Mater vol 4 (2016), doi:
      10.1002/adom.201600078.
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 36 of 99



56.   X. Zheng, W. Smith, J. Jackson, B. Moran, H. Cui, D. Chen, J. Ye, N. Fang, N.
      Rodriguez, T. Weisgraber& C. M. Spadaccini, "Multiscale Metallic Metamaterials", Nat.
      Mater 4694 (2016), doi:10.1038/nmat4694.
57.   R. Zhu, B. Zheng, C. Ma, J. Xu, N. Fang, H. Chen, "A broadband polygonal cloak for
      acoustic wave designed with linear coordinate transformation", J. Acoust. Soc. Am. 140,
      95 (2016).
58.   Zheng Jie Tan, Dafei Jin, Nicholas X. Fang, "High-precision broadband measurement of
      refractive index by picosecond real-time interferometry", Applied Optics 55, 6625 (2016).
59.   Qi Ge, Amir Hosein Sakhaei, Howon Lee, Conner K Dunn, Nicholas X Fang, Martin L
      Dunn, "Multimaterial 4D Printing with Tailorable Shape Memory Polymers", Scientific
      Reports 6, 31110 (2016).
60.   Qiming Wang, Julie A. Jackson, Qi Ge, Jonathan B. Hopkins, Christopher M.
      Spadaccini, Nicholas X. Fang, "Lightweight Mechanical Metamaterials with Tunable
      Negative Thermal Expansion", Phys. Rev. Lett. 117, 175901 (2016).
61.   Md Mahfuzur Rahman, Hammad Younes, Jin You Lu, George Ni, Shaojun Yuan,
      Nicholas X Fang, TieJun Zhang, Amal Al Ghaferi, "Broadband light absorption by silver
      nanoparticle decorated silica nanospheres", RSC Advances, 6 (109), 107951-107959,
      (2016).
62.   D Jin, L Lu, Z Wang, C Fang, JD Joannopoulos, M Soljačić, L Fu, NX Fang, "Topological
      magnetoplasmon", Nature Communications, 7: 13486, (2016).
63.   JY Lu, A Raza, NX Fang, G Chen, TJ Zhang, “Effective dielectric constants and spectral
      density analysis of plasmonic nanocomposites”, Journal of Applied Physics, 120 (16),
      163103, (2017).
64.   Tony Low, Andrey Chaves, Joshua D Caldwell, Anshuman Kumar, Nicholas X Fang,
      Phaedon Avouris, Tony F Heinz, Francisco Guinea, Luis Martin-Moreno, Frank
      Koppens, "Polaritons in layered Two Dimensional materials", Nature Materials, 16, 182–
      194 (2017).
65.   Hyunwoo Yuk, Shaoting Lin, Chu Ma, Mahdi Takaffoli, Nicholas X. Fang, Xuanhe Zhao,
      "Hydraulic hydrogel actuators and robots optically and sonically camouflaged in water",
      Nat. Commun. 8, 14230 (2017).
66.   Pavel I Galich, Nicholas X Fang, Mary C Boyce, Stephan Rudykh, "Elastic wave
      propagation in finitely deformed layered materials", Journal of the Mechanics and
      Physics of Solids, 98 (2017) 390.
67.   R Zhu, C Ma, B Zheng, MY Musa, L Jing, Y Yang, H Wang, S Dehdashti, Nicholas X.
      Fang, Hongsheng Chen, “Bifunctional acoustic metamaterial lens designed with
      coordinate transformation”. Applied Physics Letters 110 (2017) 113503.
68.   Y. E Lee, O. D Miller, MT H. Reid, S. G Johnson, N. X Fang, “Computational inverse
      design of non-intuitive illumination patterns to maximize optical force or torque”, Optics
      Express, 25 (2017) 6757-6766.
69.   Yingyi Yang, Di Wang, Zheng Jie Tan, Xiang Xiong, Mu Wang, Ruwen Peng, and
      Nicholas X. Fang, "Ultrathin platelet antennas mediated light-matter interaction in
      monolayer MoS2", Optics Express 25, 10261 (2017).
70.   D. Jin, T. Christensen, M Soljačić, Nicholas X Fang, L. Lu, X. Zhang, "Infrared
      topological plasmons in graphene", Physical Review Letters 118, 245301 (2017).
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 37 of 99



71.   N Nemati, YE Lee, D Lafarge, A Duclos, N Fang, “Nonlocal Dynamics of Dissipative
      Phononic Fluids”, Physical Review B 95 (22), 224304, (2017).
72.   M. T. Klug, N.-M. D. Courchesne, Y. E. Lee, J. Qi, D. S. Yun, N. C. Heldman, P. T.
      Hammond, Nicholas X. Fang, and A. M. Belcher, "Mediated Growth of Zinc Chalcogen
      Shells on Gold Nanoparticles by Free-Base Amino Acids", Chemistry of Materials, 29
      (16), 6993–7001, (2017).
73.   Q Hu, D Jin, SH Nam, J Xiao, Y Liu, X Zhang, NX Fang, “Ultrafast Fluorescent Decay
      Induced by Metal-Mediated Dipole-Dipole Interaction in Two-Dimensional Molecular
      Aggregates”, Proceedings of National Academy of Sciences, 114(38), 10017-10022,
      (2017).
74.   Hao Ge, Min Yang, Chu Ma, Ming-Hui Lu, Yan-Feng Chen, Nicholas Fang, Ping Sheng,
      "Breaking the barriers: advances in acoustic functional materials", National Science
      Review 5(2), 159 (2017).
75.   Maxim Shusteff, Allison E. M. Browar, Brett E. Kelly, Johannes Henriksson, Todd H.
      Weisgraber, Robert M. Panas, Nicholas X. Fang, Christopher M. Spadaccini, "One-step
      volumetric additive manufacturing of complex polymer structures", Science
      Advances 3(12), 5496 (2017).
76.   Nicholas X Fang, "Tailoring the flow of acoustic waves by architectured
      metamaterials", The Journal of the Acoustical Society of America 142(4), 2683 (2017).
77.   Zi Jing Wong, Yuan Wang, Kevin O'Brien, Junsuk Rho, Xiaobo Yin, Shuang Zhang,
      Nicholas Fang, Ta-Jen Yen, Xiang Zhang, "Optical and acoustic metamaterials:
      superlens, negative refractive index and invisibility cloak", Journal of Optics 19, 084007
      (2017).
78.   L. Wu, Z. Dong, H. Du, C. Li, N.X. Fang, and Y.L. Song, "Bioinspired Ultra-Low Adhesive
      Energy Interface for Continuous 3D Printing: Reducing Curing Induced
      Adhesion”, Research, 2, 4795604 (2018).
79.   Xin-Hao Li, Chang Liu, Shien-Ping Feng, Nicholas X. Fang, "Broadband Light
      Management with Thermochromic Hydrogel Microparticles for Smart Windows", Joule, 3,
      1-13 (2018).
80.   Kavin Kowsari, Biao Zhang, Sahil Panjwani, Zaichun Chen, Hardik Hingorani, Saeed
      Akbari, Nicholas X. Fang, Qi Ge, "Photopolymer Formulation to Minimize Feature Size,
      Surface Roughness, and Stair-Stepping in Digital Light Processing-Based Three-
      Dimensional Printing", Additive Manufacturing, (2018).
81.   Yeonho Jeong*, Seok Kim*, Nicholas Xuanlai Fang, Seunghang Shin, Hyunmin Choi,
      Seonjun Kim, Sin Kwon, Young Tae Cho, "Multiscale Structures Aggregated by
      Imprinted Nanofibers for Functional Surfaces", Journal of Visualized Experiments (139),
      e58356, doi:10.3791/58356 (2018).
82.   Zhiguang Liu, Huifeng Du, Zhi-Yuan Li, Nicholas X Fang, Jiafang Li, "Nano-kirigami
      metasurfaces by focused-ion-beam induced close-loop transformation", APL
      Photonics 3, 100803 (2018).
83.   Kavin Kowsari, Saeed Akbari, Dong Wang, Nicholas X Fang, Qi Ge, "High-Efficiency
      High-Resolution Multimaterial Fabrication for Digital Light Processing-Based Three-
      Dimensional Printing", 3D Printing and Additive Manufacturing 5, 3, 185-193 (2018).
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 38 of 99



84.   Viacheslav Slesarenko, Pavel I Galich, Jian Li, Nicholas X Fang, Stephan Rudykh,
      "Foreshadowing elastic instabilities by negative group velocity in soft
      composites", Applied Physics Letters 113, 031901 (2018).
85.   Safa Al Zaim, Aikifa Raza, Jin You Lu, Daniel Choi, Nicholas X Fang, TieJun Zhang,
      "Enhancing Visible Light Photocatalysis with Hydrogenated Titanium Dioxide for Anti-
      Fouling Applications", MRS Advances 552 (2018).
86.   Zhiguang Liu, Huifeng Du, Jiafang Li, Ling Lu, Zhi-Yuan Li, Nicholas X Fang, "Nano-
      kirigami with giant optical chirality", Science advances 4(7), eaat4436 (2018).
87.   Kunhao Yu, Nicholas X Fang, Guoliang Huang, Qiming Wang, "Magnetoactive Acoustic
      Metamaterials", Advanced Materials 30, 1706348 (2018).
88.   Zhenqian Yang, Yuhao Deng, Xiaowei Zhang, Suo Wang, Huazhou Chen, Sui Yang,
      Jacob Khurgin, Nicholas X Fang, Xiang Zhang, Renmin Ma, "High Performance Single‐
      Crystalline Perovskite Thin‐Film Photodetector", Advanced Materials 30, 1704333
      (2018).
89.   Paul H Otsuka, Sylvain Mezil, Osamu Matsuda, Motonobu Tomoda, Alexei A Maznev,
      Tian Gan, Nicholas Fang, Nicholas Boechler, Vitalyi E Gusev, Oliver B Wright, "Time-
      domain imaging of gigahertz surface waves on an acoustic metamaterial", New Journal
      of Physics 20, 013026 (2018).
90.   Daniela Espinosa-Hoyos, Anna Jagielska, Kimberly A Homan, Huifeng Du, Travis
      Busbee, Daniel G Anderson, Nicholas X Fang, Jennifer A Lewis, Krystyn J Van Vliet,
      "Engineered 3D-printed artificial axons", Scientific Reports 8, 478 (2018).
91.   Oraib Al-Ketan, Rachid Rezgui, Reza Rowshan, Huifeng Du, Nicholas X Fang, Rashid K
      Abu Al-Rub, "Microarchitected Stretching‐Dominated Mechanical Metamaterials with
      Minimal Surface Topologies", Advanced Engineering Materials 1800029 (2018),
92.   Y. Liu, L. Fan, Y.E. Lee, N.X. Fang, S.G. Johnson, O.D. Miller, "Optimal Nanoparticle
      Forces, Torques, and Illumination Fields”, ACS Photonics, 6, 395-402 (2019).
93.   Xinhao Li, Darshan Kundaliya, Zheng Jie Tan, Maria Anc, Nicholas X Fang, “Projection
      lithography patterned high-resolution quantum dots/thiol-ene photo-polymer pixels for
      color down conversion”, Optics Express, 27,21,30864-30874, (2019).
94.   Huifeng Du, Chu Ma, Nicholas X. Fang, “Echoes of Fluid Spin”, National Science
      Review, nwz153, (2019).
95.   Dafei Jin, Yang Xia, Thomas Christensen, Matthew Freeman, Siqi Wang, King Yan
      Fong, Geoffrey C. Gardner, Saeed Fallahi, Qing Hu, Yuan Wang, Lloyd Engel, Zhi-Li
      Xiao, Michael J. Manfra, Nicholas X. Fang and Xiang Zhang, “Topological kink plasmons
      on magnetic-domain boundaries”, Nature Communications, 10,4565, (2019).
96.   Zheng Jie Tan, Nicholas X Fang, “Metric for Quantifying Switching Variability in Resistive
      Switching Devices”, IEEE Electron Device Letters, 40,9,1546-1549, (2019).
97.   Erqian Dong, Yu Zhang, Zhongchang Song, Tianye Zhang, Chen Cai, Nicholas X Fang,
      “Physical modeling and validation of porpoise's directional emission via hybrid
      metamaterial”, National Science Review, nwz085, (2019).
98.   Kai Zhang, Chu Ma, Qi He, Shaoting Lin, Yi Chen, Yu Zhang, Nicholas X Fang, Xuanhe
      Zhao, “Metagel with Broadband Tunable Acoustic Properties Over Air–Water–Solid
      Ranges”, Advanced Functional Materials, 1903699, (2019).
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 39 of 99



99.    Chang Liu, Qichen Song, Jianan Chen, Xinhao Li, Jingxuan Cai, Zhouguang Lu, Wendi
       Li, Nicholas X Fang, Shien-Ping Feng, “Electromagnetic and Chemical Enhancements of
       Surface‐Enhanced Raman Scattering Spectra from Cu2O Hexagonal
       Nanoplates”, Advanced Materials Interfaces, 1900534, (2019).
100.   Chu Ma, Nicholas X Fang, “Far-field acoustic subwavelength imaging and edge
       detection”, The Journal of the Acoustical Society of America, 3, 1792 (2019).
101.   Daehoon Han, Chen Yang, Nicholas X Fang, Howon Lee, “Rapid multi-material 3D
       printing with projection micro-stereolithography using dynamic fluidic control”, Additive
       Manufacturing, 27, 606-615 (2019).
102.   Ju-Qi Ruan, Shahrzad Ghaffari Mosanenzadeh, Xin Li, Si-Yuan Yu, Chu Ma, Xin Lin,
       Shan-Tao Zhang, Lu Ming-Hui, Nicholas X Fang, Yan-Feng Chen, “Bimodal hybrid
       lightweight sound-absorbing material with high stiffness”, Applied Physics Express, 12,
       035002 (2019).
103.   Ma, S. Kim, N.X. Fang, “Far-field acoustic subwavelength imaging and edge detection
       based on spatial filtering and wave vector conversion”, Nature Communications, 10, 204
       (2019).
104.   J.U. Surjadi, L. Gao, H. Du, X. Li, X. Xiong, N.X. Fang, Y. Lu, "Mechanical Metamaterials
       and Their Engineering Applications”, Advanced Engineering Materials, 21,1800864
       (2019).

       Patents and Patent Applications:
1.     N. Fang, P. M. Ferreira, K. H. Hsu, P. Schultz, and A. Kumar, ” Direct Nanoscale
       Patterning of Metals Using Polymer Electrolytes,” US Patent No. 7,998,330, 2011.
2.     X. Li, N. Fang, P, Ferreira, W. Chern, I, Chun, K. Hsu, “Method of Forming an Array Of
       High Aspect Ratio Semiconductor Nanostructures”, US Patent No. 8980656, 2015.
3.     C.M Spadaccini, G. Farquar, T. Weisgraber, S. Gemberling, N. Fang, J. Xu, M. Alonso,
       H. Lee, “High Resolution Projection Micro Stereolithography System And Method”, US
       Patent Application number 2015/0309473, filed 2011.
4.     Maxim Shusteff, Christopher M Spadaccini, Nicholas Fang, Robert Matthew Panas,
       Johannes Henriksson, Brett Kelly, Allison E Browar, “Multi-beam resin curing system
       and method for whole-volume additive manufacturing”, US Patent Application
       US20180015672A1, filed 2016.
5.     N. Fang, C. G. Xia and A. M. Cox, “Three-Dimensional Microfabricated Bioreactors with
       Embedded Capillary Network”, US Patent Application, 20110033887, 2011.
6.     N. Fang and J. Xu, “Low-cost, Light-weight, Passive Hearing Protector”, US Patent
       Application, 62/192124, 2015
7.     N. Fang and N. Viard, “Subwavelength Acoustic Metamaterial with Tunable Acoustic
       Absorption”, US Patent Application, 62/248377, 2015
8.     B. Azeredo, N. X Fang, P. M. Ferreira, X. Han, , K. H. Hsu, K. E Jacobs, A. Kumar,
       “Direct nanoscale patterning of surfaces by electrochemical imprinting”,
       PCT/US2011/025886.
9.     C. Zhao, Y. Liu, Y. Zhao, N. Fang, and T. J. Huang, “A Reconfigurable Plasmofluidic
       Lens”, US Patent application, 61/864,373.
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 40 of 99



10.   H. Lee and N. Fang, “Method of Large Area Three Dimensional Microfabrication Using
      Combined Digital Micromask and Droplet on Demand”, MIT provisional patent pending,
      Case 16334.
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 41 of 99




                     EXHIBIT 3
    Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 42 of 99


                    文档名称                                  文档密级


              H3C 品牌主机、硬盘和光模块防伪公告 V1.1

    为保障消费者权益，维护市场秩序，防止假冒产品扰乱正常的市场竞争机制，杭
    州华三通信技术有限公司（简称 H3C）宣布，在 H3C 品牌主机、硬盘和光模块产
    品上使用防伪标签(2010 年 5 月 10 日起从旧版防伪标签切换为新版防伪标签)。

    此次设备防伪标签技术的升级，将使消费者更容易辨别 H3C 产品的真伪，更好地
    保护消费者的合法权益免受侵害。

     旧版防伪标签和新版防伪标签对比如下：

          旧主机标签                 新主机标签             旧模块标签        新模块标签



图
案




    本文主要介绍 H3C 品牌主机、硬盘和光模块的防伪验证方式：

    1、主机、硬盘验证方式：

    1.1、主机、硬盘所使用的新版防伪标签，从不同角度看可以看到不同的点，具
    体如下图：




        右边               左边                上边               下边

    注：老版防伪标签已经停用，故不再介绍物理防伪特征。

    1.2、主机、硬盘所使用的新版防伪标签和老版防伪标签，均含有明码和暗码(涂
    层覆盖)，可以到下述链接输入 H3C 序列号(条码)、防伪明码、防伪暗码进行防
    伪验证：

    条码防伪查询：http://channel.h3c.com/channel/system/SearchTrueCode.jsp

    具体查询方式，请参见该页面的辅助说明。
      2013-09-09       H3C 机密，未经许可不得扩散                      第 1 页, 共 4 页
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 43 of 99


                文档名称                                  文档密级

1.3、产品本体带有防伪标签的主机、硬盘，产品一次包装箱外侧会有防伪提示
标签。如下图：




注：部分主机、硬盘产品，经 H3C 评估无需纳入防伪标签管理范围，因此产品本
体无防伪标签，产品一次包装箱外侧无防伪提示标签。



2、光模块验证方式：

2.1、光模块所使用的新版防伪标签，从不同角度看可以看到不同的点，具体如
下图：




  右边                 左边                  上边                  下边

注：老版防伪标签早已停用，故不再介绍物理防伪特征。

2.2、光模块所使用的新版防伪标签和老版防伪标签，均不含有明码和暗码，可
以到下述链接输入 H3C 序列号(条码)进行防伪验证：

条码防伪查询：http://channel.h3c.com/channel/system/SearchTrueCode.jsp

具体查询方式，请参见该页面的辅助说明。

2.3、由于光模块防伪标签不含明码和暗码，因此建议用户对于光模块产品增加
上电校验。

对于市面上常用的 12 种光模块（具体型号见附件），2008 年 3 月 31 日后出厂
的设备会逐步增加对这些光模块生产厂家的判断，对于非原厂认证的光模块，会


  2013-09-09       H3C 机密，未经许可不得扩散                      第 2 页, 共 4 页
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 44 of 99


                    文档名称                                      文档密级

主动向日志主机和网管软件发送告警信息，用户也可以通过 Display
transceiver interface 命令来查看光模块厂家信息。

举例说明：




a、对于上述 12 种光模块，如果生产日期在 2008 年 3 月 31 日之前，设备可能会
出现误告警信息。您在使用中有任何疑问，可以联系 H3C 客服热线进行确认。

b、为了保障消费者的合法权益，降低非原厂认证模块的使用风险，建议您购买
原厂光模块。H3C 公司只对原厂产品提供相应的维保服务。

附：在 2008 年 3 月 31 日后采用加密措施的 12 种光模块编号：


编号        产品描述                                        产品型号

1         光模块-SFP 100M/155M-多模模块-(1310nm,2km,LC)      SFP-FE-SX-MM1310-A

2         光模块-SFP 100M/155M-单模模块-(1310nm,15km,LC)     SFP-FE-LX-SM1310-A

3         光模块-SFP 100M/155M-单模模块-(1310nm,40km,LC)     SFP-FE-LH40-SM1310

4         光模块-SFP 100M/155M 单模长距模块-(1550nm,80km,LC)   SFP-FE-LH80-SM1550

5         光模块-SFP-GE-多模模块-(850nm,0.55km,LC)           SFP-GE-SX-MM850-A

6         光模块-SFP-GE-单模模块-(1310nm,10km,LC)            SFP-GE-LX-SM1310-A

7         光模块-SFP-GE-单模模块-(1310nm,40km,LC)            SFP-GE-LH40-SM1310

8         光模块-SFP-GE-单模模块-(1550nm,40km,LC)            SFP-GE-LH40-SM1550

9         光模块-SFP 千兆 BIDI 光模块-TX1310/RX1490,10km,LC   SFP-GE-LX-SM1310-BIDI

10        光模块-SFP 千兆 BIDI 光模块-TX1490/RX1310,10km,LC   SFP-GE-LX-SM1490-BIDI

11        光模块-SFP 百兆 BIDI 光模块-TX1310/RX1550,15km,LC   SFP-FE-LX-SM1310-BIDI

12        光模块-SFP 百兆 BIDI 光模块-TX1550/RX1310,15km,LC   SFP-FE-LX-SM1550-BIDI

     2013-09-09         H3C 机密，未经许可不得扩散                          第 3 页, 共 4 页
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 45 of 99


                文档名称                                  文档密级




 如有疑问，可咨询 H3C 客服热线：400 810 0504 （拨通后按 6 号键）



  本指导书到此结束。




 2013-09-09        H3C 机密，未经许可不得扩散                      第 4 页, 共 4 页
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 46 of 99




   H3C brand host, hard drives and optical
   modules security bulletin V1.1
   SourceURL: http://www.h3c.com.cn/Service/Service_Notice/201005/675683_30005_0.htm



  H3C brand host, hard drives and optical
  modules security bulletin V1.1
  To protect the interests of consumers, maintaining market order and prevent counterfeit products disrupt the normal market
  competition mechanism, Hangzhou H3C Technologies Co., Ltd. (H3C) announced that the use of security labels on H3C
  brand host, hard drives and optical module products (2010 5 Since switching from the old anti-counterfeit labels for the new
  month on the 10th security label).

  The equipment upgrade security labels and technology, will make it easier for consumers to identify the authenticity of the
  H3C products, to better protect the legitimate rights and interests of consumers against infringement.

  Old and the new security labels security labels contrast as follows:


                                                                                             The old module The new module
             Old master label                              New host label
                                                                                             label          label


   Pattern



  This paper describes the security authentication H3C brand hosts, hard drives and optical modules:

  1 , the host, hard Disk authentication Methods:

  1.1, the host, the new security labels used in hard disk, from a different perspective, you can see the different points,
  specifically the following figure:




  The upper right side of the left lower

  Note: The old version of the security label has been disabled, it is no longer describes the physical security features.


file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                                       1/8
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 47 of 99
  1.2, the host, the hard disk used the old version of the new anti-counterfeit labels and security labels, contain codes and
  secret code (coat coverage), can go to the following link to enter the H3C serial number (barcode), security codes, security
  code security verification dark:

  Barcode Security Check: http://channel.h3c.com/channel/system/SearchTrueCode.jsp

  Specific inquiries, please refer to assist the page's instructions.

  . 1.3, the host body of the product with security labels, hard drives, security products once outside of the box will prompt label
  As shown below:




  Note: Some hosts, hard disk products, the H3C security label to assess the scope of management without inclusion,
  soProduct body no security label, the product once outside of the box without security prompts labels.

  2 , the Optical module authentication Methods:

  2.1, the new anti-counterfeit labels optical modules used, from a different perspective, you can see the different points,
  specifically the following figure:




  The upper right side of the left lower

  Note: The old version of the security labels already disabled, it is no longer describes the physical security features.

  2.2, optical module uses the old version of the new anti-counterfeit labels and security labels, do not contain codes and
  password, go to the following link to enter the H3C serial number (barcode) conducted security verification:

  Barcode Security Check: http://channel.h3c.com/channel/system/SearchTrueCode.jsp

  Specific inquiries, please refer to assist the page's instructions.

  2.3, due to the optical module security labels contain codes and password, so the user is encouraged to increase the power
  light modules check.

  12 kinds of commonly available in the market for optical modules (specific models see Annex), after March 31, 2008 the
  factory equipment will gradually increase to these optical module manufacturers to determine, for non-factory-certified optical
  modules, will take the initiative to the log host and network management software to send alarm information, users can
  transceiver interface command to view the optical module manufacturers information Display.

  For example:



file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                                             2/8
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 48 of 99




  a, for the above-mentioned 12 kinds of optical modules, if the production date prior to March 31, 2008, the device may occur
  false alarm information. You have any questions in use, you can contact the customer service hotline H3C confirmation.

  b, in order to protect the legitimate rights and interests of consumers, reduce the risk of non-original authentication module,
  we recommend that you buy the original optical modules. H3C's only original products provide the appropriate maintenance
  services.

  PS: In the future, March 31, 2008 using encryption measures 12 kinds of optical module ID:


   Serial
                  Product Description                                                                 Product Type
   number
                  Optical module -SFP 100M / 155M- multimode module - (1310nm, 2km, SFP-FE-SX-
                  LC)                                                               MM1310-A
                  Optical module -SFP 100M / 155M- singlemode module - (1310nm,                       SFP-FE-LX-
                  15km, LC)                                                                           SM1310-A
                  Optical module -SFP 100M / 155M- singlemode module - (1310nm,                       SFP-FE-LH40-
                  40km, LC)                                                                           SM1310
                  Optical module -SFP 100M / 155M long distance single-mode module -                  SFP-FE-LH80-
                  (1550nm, 80km, LC)                                                                  SM1550
                                                                                                      SFP-GE-SX-
                  Optical module -SFP-GE- multimode module - (850nm, 0.55km, LC)
                                                                                                      MM850-A
                                                                                                      SFP-GE-LX-
                  Single-mode optical module -SFP-GE- module - (1310nm, 10km, LC)
                                                                                                      SM1310-A
                                                                                                      SFP-GE-LH40-
                  Single-mode optical module -SFP-GE- module - (1310nm, 40km, LC)
                                                                                                      SM1310
                                                                                                      SFP-GE-LH40-
                  Single-mode optical module -SFP-GE- module - (1550nm, 40km, LC)
                                                                                                      SM1550
                  BIDI optical module -SFP Gigabit optical modules -TX1310 /                          SFP-GE-LX-
                  RX1490,10km, LC                                                                     SM1310-BIDI
                  BIDI optical module -SFP Gigabit optical modules -TX1490 /                          SFP-GE-LX-
                  RX1310,10km, LC                                                                     SM1490-BIDI
                  Fast optical module -SFP BIDI optical module -TX1310 / RX1550,15km, SFP-FE-LX-
                  LC                                                                  SM1310-BIDI
                  Fast optical module -SFP BIDI optical module -TX1550 / RX1310,15km, SFP-FE-LX-

file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                                          3/8
 8/8/2014              Case 1:16-cv-10386-LTS H3C counterfeit detection
                                               Document         317-4   procedure
                                                                            Filed(Chin).htm
                                                                                   03/16/20 Page 49 of 99
                     LC                                                                                 SM1550-BIDI

   If in doubt, consult H3C Hotline: 4008100504 (after dialing press the key on the 6th)

   This is the end of this guide book.




    H3C brand host, hard drives and optical
    modules security bulletin V1.1
    SourceURL: http://www.h3c.com.cn/Service/Service_Notice/201005/675683_30005_0.htm



                                            ·
                                            Product Technology
                                                ·
                                              Solutions
                                                 ·
                                               Support                                          ·
                                    · Training and Certification
                                                                                                ·   Log in
                                            · Partner
                                           · About Us                                           ·   |
                                     · Personalized service                                     ·   Sign up
                ·                                                                               ·   |
                                                                                                ·   New Media
   Home             Service Support
                                                                                                ·   |
                                                                                                ·   Subscribe to RSS
                                                                                                ·   |
                                                                                                ·   Chinese [ English ]
                                                        Copyright 2003-2014 Hangzhou H3C
   Support
   Service Bulletins                                    Technologies Co., Ltd.. All rights reserved. Zhejiang ICP No.
   Channel Service
   Software Download                                    09064986
   Documentation Center
   Tools Resources
   Hardware maintenance & replacement
   Licensing business
   Product Life Cycle
   Service Products
   H3Care Club


   Service Bulletins
            ·   Recommended
     it ·
Shareo          Print
   Favorites
   Annex download



     H3C brand host, hard drives and optical modules security bulletin V1.1
 file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                               4/8
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 50 of 99
    To protect the interests of consumers, maintaining market order and prevent counterfeit products d
    mechanism, Hangzhou H3C Technologies Co., Ltd. (H3C) announced that the use of security labels o
    optical module products (2010 5 Since switching from the old anti-counterfeit labels for the new mon
    The equipment upgrade security labels and technology, will make it easier for consumers to identify t
    to better protect the legitimate rights and interests of consumers against infringement.
    Old and the new security labels security labels contrast as follows:
                                                                                                                              The old
                                                               Old master label                     New host label
                                                                                                                            module label


                                           Pattern



    This paper describes the security authentication H3C brand hosts, hard drives and optical m
    1 , the host, hard disk authentication methods:
    1.1, the host, the new security labels used in hard disk, from a different perspective, you can see the
    following figure:




                                                                                   The upper right side of the left lower
    Note: The old version of the security label has been disabled, it is no longer describes the physical se
    1.2, the host, the hard disk used the old version of the new anti-counterfeit labels and security label
    (coat coverage), can go to the following link to enter the H3C serial number (barcode), security codes
    dark:
    Barcode Security check: http://channel.h3c.com/channel/system/SearchTrueCode.jsp
    Specific inquiries, please refer to assist the page's instructions.
    1.3, the host body of the product with security labels, hard drives, security products once outside of
    below:




    Note: Some hosts, hard disk products, the H3C security label to assess the scope of management w
    security label, the product once outside of the box without security prompts labels.

file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                                       5/8
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 51 of 99
    2 , the optical module authentication methods:
    2.1, the new anti-counterfeit labels optical modules used, from a different perspective, you can see t
    following figure:




                                                                                   The upper right side of the left lower
    Note: The old version of the security labels already disabled, it is no longer describes the physical sec
    2.2, optical module uses the old version of the new anti-counterfeit labels and security labels, do not
    the following link to enter the H3C serial number (barcode) conducted security verification:
    Barcode Security check: http://channel.h3c.com/channel/system/SearchTrueCode.jsp
    Specific inquiries, please refer to assist the page's instructions.
    2.3, due to the optical module security labels contain codes and password, so the user is encouraged
    modules check.
    12 kinds of commonly available in the market for optical modules (specific models see Annex), after M
    equipment will gradually increase to these optical module manufacturers to determine, for non-factor
    the initiative to the log host and network management software to send alarm information, users can
    view the optical module manufacturers information Display.
    For example:




    a, for the above-mentioned 12 kinds of optical modules, if the production date prior to March 31, 20
    information. You have any questions in use, you can contact the customer service hotline H3C confir
    b, in order to protect the legitimate rights and interests of consumers, reduce the risk of non-origina
    recommend that you buy the original optical modules. H3C's only original products provide the appro
    PS: In the future, March 31, 2008 using encryption measures 12 kinds of optical module ID:
     Serial Product Description
                                                                                         Product Type
     number
     1          Optical module -SFP 100M / 155M- multimode
                                                                                         SFP-FE-SX-MM1310-A
                module - (1310nm, 2km, LC)
     2          Optical module -SFP 100M / 155M- singlemode

file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                                  6/8
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 52 of 99
                module - (1310nm, 15km, LC)                                              SFP-FE-LX-SM1310-A


     3          Optical module -SFP 100M / 155M- singlemode
                                                                                         SFP-FE-LH40-SM1310
                module - (1310nm, 40km, LC)
     4          Optical module -SFP 100M / 155M long distance
                                                                                         SFP-FE-LH80-SM1550
                single-mode module - (1550nm, 80km, LC)
     5          Optical module -SFP-GE- multimode module -
                                                                                         SFP-GE-SX-MM850-A
                (850nm, 0.55km, LC)
     6          Single-mode optical module -SFP-GE- module -
                                                                                         SFP-GE-LX-SM1310-A
                (1310nm, 10km, LC)
     7          Single-mode optical module -SFP-GE- module -
                                                                                         SFP-GE-LH40-SM1310
                (1310nm, 40km, LC)
     8          Single-mode optical module -SFP-GE- module -
                                                                                         SFP-GE-LH40-SM1550
                (1550nm, 40km, LC)
     9          BIDI optical module -SFP Gigabit optical modules -                       SFP-GE-LX-SM1310-
                TX1310 / RX1490,10km, LC                                                 BIDI
     10         BIDI optical module -SFP Gigabit optical modules -                       SFP-GE-LX-SM1490-
                TX1490 / RX1310,10km, LC                                                 BIDI
     11         Fast optical module -SFP BIDI optical module -                           SFP-FE-LX-SM1310-
                TX1310 / RX1550,15km, LC                                                 BIDI
     12         Fast optical module -SFP BIDI optical module -                           SFP-FE-LX-SM1550-
                TX1550 / RX1310,15km, LC                                                 BIDI
    If in doubt, consult H3C Hotline: 4008100504 (after dialing press the key on the 6th)
    This is the end of this guide book.



  Attachment Download
    H3C brand host, hard drives and optical modules security bulletin V1.1.pdf (204.13 KB)




  By visitors                                  ·    Sustainable development
                              ·
  Government and business users                     Quality H3C
  Operators                   ·                     Green
  Radio and TV
  Partner                                      ·    Solutions                                    ·   Product
  SMEs
                                               ·    Various industry solutions        ·              Cloud Computing
  Job seeker
                                               ·                                      ·
                                                    H3C VAN Virtual Application Network              Routers
                                               ·    H3Cloud cloud computing                      ·   Switch
                                                                                                 ·   Wireless

file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                             7/8
8/8/2014             Case 1:16-cv-10386-LTS H3C counterfeit detection
                                             Document         317-4   procedure
                                                                          Filed(Chin).htm
                                                                                 03/16/20 Page 53 of 99
                                                                                             ·   Security
                                                                                             ·   Management Software

                                        Site Map | Contact Us | Legal Notice | Mobile version
  Services
  Software Download
  Documentation Center
  Repair & replacement
  Security check
  Technical Case Library
  H3C Technology Forum




file:///C:/Users/mvasilyeva/Desktop/H3C%20counterfeit%20detection%20procedure%20(Chin).htm                             8/8
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 54 of 99




                     EXHIBIT 4
                    Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 55 of 99




                      ...

                    xtr " ::I~ Mti -f' §'! 1k~ 1~ ~ 1tf: " ~ :fll ft ti :rk: fA r rfi'i i~!i~ ~ r rfi'i J~ xJM Wft- 7'J 00 -1=J
               H3C iE rfi'i J#ff 7 ~~ r~xtr £i '~ 5E, ,rJrl1t_Jr1 ft tl:rk:t~* $ ~-1=J lt -§'J iE rfi'i 1¥tE sJHi &.
                                                  o



               #.    ~5:E~*~~~~~.A~~~=


                  _,
                    (-) f2! itt!~ ltxt
                  1, H3C f2!it;f--f!~fft?Jt:

                      H3C   rfi'i Yrl ft ti:rk:JH~1ltY;g £I E31§ j's] 'flt PL t1Htti¥';:
                                               § ~ :&lt p;j ~ 1'f £I Br½ Rt~ r½ D          0




               ~~m.ftffl:rk:~OO~D~I~~*~ttfi~~fflB~D~~~.§~~&~D~
               ~~~i'f# □ ~*ff# □ .A~moo~=




Confidential                                                                                                                      DEF0002807
                 Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 56 of 99




                2..   ft~jE~~;~i!!~#NJl:
                      ~~~~~~~-~~I~~m~*~~~,~-~D~~m~~tttt,~D

               ~~~.®~~A+~••~~m~~a-~~~~~.~mw~A-~~~~~

               ~®.~~~~*~~&~-~~,~~~~~~~~.                      A~filOO~:




Confidential                                                                          DEF0002808
               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 57 of 99




               <=)tz: iitr300~ rt
                 1,::kiit~mtz:ii~a~*•~~ii*~**~-~




Confidential                                                                        DEF0002809
                   Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 58 of 99




                    2, ::kiiit1rn~iit*~J:fliJIJS8{]~~1j.1EJit:.f-?&:
                      o) :::kltitmf! lit 8{J~~fliJ1~11tI:.f-?&: 11.:m1\ n

                     H3C    rE rfb Yt ti** 1t ttr1i 00~ s{J ~~1& 1:IJ~ ~ ~   ~jJ 179 fij~~lf P   ** I Z: ~Jl m *, EB t:£
                                                                                                            ~
               tttfriJ11 s{J ~cA ailIElkt~ __tlf ~i1t~r, ·Mc r{:JJ ~ ~ Yt tl*ti~t~i w~ 1:v:.il.£ ~ r!x: s{J        o   rBJ

               st' H3C     Yttl*1}ft~:tfk-iJC'fltlf5<"~B{J' 11:ffernittJXl,:A:5<°~, epfSW~J§:tf!:7G~tH1tlEIHI
               ~Ytffi**~Fomffi~ffi~M~~~~~-
                     ~~~rrfb~~~~M~~7G-~,                               H~M7G~ffi,            ~Ma~#7G~~~~

               tl %PJ~,       wJi!.~ 00:




                    <2) roWf!iWt rwfh~~#*, '-1-fN ~ ~~
                     H3c   lfrfbs{J!W1nti~B~t+re, PJtJJ).7G~m1.t1rt:1J7G~~~s{Jli,8, 1:riw1n
               ti~lfcp~        "H3C"    'ftf, Jl1tJJ.~00:




Confidential                                                                                                                 DEF0002810
                      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 59 of 99




                       ®~~~£~~~~~~a~$~~.                                                      A~fil~:
                      A),      $?t H3C B~ LOGO ~ifPmJ                                   "H. 3C" ( i~~~f~i~fi~a 2012   {j:fi£::l~/~1rf7J
               ~1:f;: fr{1*-'l(:: ,)JJ! ryi j;i; rH       Ifill +/E'L I Ir Jfi.l)
               ~ :1A J:1:; /,L "r:::r 1 '.I r~l 71': 'T    8 ,/\. ~ ITT ;lu         0




                                                 00 (8) H.3C B~[S)J{Ygfi~
                      B),       AW1ftr1~£B~[S)J{Ygfi~*~:1£~1¥Jt "~IE" J, ~p t±:IJYUa~?t~mHiB~




Confidential                                                                                                                              DEF0002811
               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 60 of 99




                                       ~   c9) IW1nti~::t<JR "lSJE"
               c) ~ x; ~:to~ rr1p iwwti~J::. s~ H3c 't=tf fP 1ffia, 7G1£ti~s~ q:i ,L,,f\'Llf. Jl1* JM
                                                                                           0




Confidential                                                                                            DEF0002812
                Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 61 of 99




                    ~ro~~100~#*•~~~*,~*Lmfl~~ro~~~•mE~L-
               ~~$~~#<~~~~~-~)~•o~~~~~m~, &fl~~L~~~

               #~t~$~~~~-~TTofil~,~*~~~~~~~ro~~~~~~~~



               ~--~~,ffil~
               ~, NP~L~~ <~Wi1'J~~) ~#, -@~"U!f!J3~ro~~~@*ffl~~~::k$
                                      H3C   ~~o




                    3,~ro~~&fl~~~-~~<~~~ffl"Utf!J3~»,                                          ~ro~~&fl~~~

               ~~ffl "Ut f!ij ~   0




                    4,~ffl~~f#E~~~~~~tt~~~-
                    1 ) ~ :fll   r rfi'i r:p if 11i1 :5}1£ tl ~ ;is:1i J: ~ if " W" B~ '=J''- tr-:



Confidential                                                                                                 DEF0002813
                      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 62 of 99




                                        00 ( 11 )                         *
                                                    tt:J;fLt ~ if "W " S{] t-'F
                          2)~~~~~if$*1tffi~*n~~.#1f~~r*~M~m.A~moo
               7)':




                                  oo 02) 1tft~5'1,nmH4L if~~r*fim~tiif~
                          3) ~tOl":~ ~1Hlt~Jtt1~5'~%~1t~'fJ§tw15l




Confidential                                                                               DEF0002814
                   Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 63 of 99




                                            ~       c13)   Jtti*Yl'n~f,L 1:.i~
                    4),   ~10?2~ ~ r:p lH!ttY~nt. lf::;f SJ] f'5fl i~i'5fj~iJj'j~J!iEi9: ~ £f&atoo F B\I
                                                                  O




               fPxlto




                   =, ~:SIHJVYl:
                       ~~a-t~fJA~l!ffilt-J#H£3E~~~i!i!dli\J.t~~B!-flf~,flf~$1J, rlilJlt*~;tt
                 rf! tt B~iH:fn1t-zlt 1¥1ifilli\ »..::k:JI~~~ ~ 1¥1 ~m~~*,rJ ~, 1:iT PJ.iA~~flt
                                                o


                 ro~tz: lib ti-~-!-#, :tftl:frl $~-fflHl:it!, i!~ l9l li-f!i B1¥1 ~ lib J:: rf!ttld ~::fir~



Confidential                                                                                                  DEF0002815
                Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 64 of 99




               ~-.>( o [;;§!ft,        &fr:J*~~~ffi~,Z:iflr l¥J lff/~3~,fp:ltf:-~~J;E o
                       J'ttt~J:~:tt,~l¥1 gf l¥l1riJ1i*= m-, :ttli~ttt~:A!~it'1f; m=, ~#
               rJ.J r¥* 1i}.. fi(J,Z:ifb!lt®:*&              0




                   1.. mw1:1a1~*~~ff~~, ~**~l[J'ttt~ c:tt~-eIJ8ttrHtllliH3c
                   ifl.AA!fi(JJ't~) ~ltf PJ.l!it~ttt~:tt• ~ tt3~:A!~3~l!it:tt., ~,Z:ifir;A!~
                                                                         0




                   ll lliffi~zfal tiff !fl,t&lfk~ hYttm lWJ ll ll iflr Mt l¥J ~ffl;f;Lltft~Jffl#1tf PJ. ®:# ~ffl
                                                                   o


                   ~gf-#o
                2, tE~~J: . tEffll~il*~iiEFffl: J'tlt~rJ.Jr¥* fi(J,Z:iflr!ft®:*&:A! Wt~•
                ~llffiiit~~ffl~l¥J~~a1il¥1o*H~~!ft~~J£7~~a1i:A!~*ffir
                ~~fi(j, ~-~~~,ffij]j)#kl f~flffiJ·fi(J~§j!J.#fli*o

                    ~-=f PJ.J:M ~, J: ~:ttl~~t~iP'-i~J If,z: iflr:A!1t iflr           l¥1*~
                                                                             t&J: ~:ttl~ ~    o



                ~J::A!tiffit.>(fi(J             0




                     ~m~~~~~a~~~~~~~.#HM~*~~~~~~~~~~.~

               ~~tt¾~~~Fm~~m•~~~-~m~-~m~~.~~~~.m~~oo



                     1.   fAtt¾moo~~=
                              ntt:J;fvn: ~ f1=: 7'1 l#J tt ±m1i W: ~ z rsJ s{] "* r:1 ", ~lf n Et!i 1i %$# :t~ s{]
                          m~~m. ~~~m~~~0~~ffim.nm*~*tt~~~~-~~



                          ~8-AA~~g-~~~~- ~~~ff~~~.~*~ffl7~~~~~
                          ~ s{] 1~ ~ n tl*x 1Y1 , ~~ 5I~ 'ri"-=f 1x~Ht s{] mi 1i ~ WT • ~P ~ t~ r¼ atltJ3 c~P

                          ~~~~-~~tt•#~~~).~#ffl~~~~m*m~·**~~~
                          tl¾~~. ~~tl¾ffi~.                            ~~*~~~~;.

                     2,   rI A\1''~7-.
                                 L.c.:r:. ,!=I;;
                          !)I\ ii::        § /7-;"     t
                                                 s ;:,;=; 0
                                                            %-
                                                    [BL . -'§  :




Confidential                                                                                                         DEF0002816
               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 65 of 99




                    ~~M*m~**'•~«~m*~~?m~**· ~~?~g~m•
                    A1Y!A:, [P]at-tE.~#M- H3C **·j;;:i~1JHM :A:, x,t H3C ~#i1a1t~mm::k
                                                          0




                    ffl~. ~#ffl~illill~ffi~~ffl*~~~~~-




Confidential                                                                             DEF0002817
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 66 of 99



          PLAINTIFFS’ OFFICE TRANSLATION OF DEF0002807-DEF0002817
Identification of seized transceivers in the “Beijing Cheng/Yu counterfeit sales case”
The product packaging and product appearance of the seized transceivers in the “Beijing
Cheng/Yu counterfeit sales case” were compared with H3C genuine product. After
identification, the vast majority of the seized transceivers examined are found to be significantly
different from our genuine products. The result of the identification is trademark infringement,
details as follows:
Identification content
Product packaging comparison
1. H3C product packaging:
The H3C transceiver is packaged in red and white with corrugated boxes. The box is equipped
with red shockproof and antistatic foam. The transceiver is placed in a folded silver anti-static
bag in accordance with the anti-static process requirements. The packaging box and the anti-
static bag are each sealed with a sealing glue. See the illustration for details:
Figure (1) H3C genuine transceiver packaging schematic
Figure (2) H3C genuine transceiver anti-static bag
2. The outer packaging of the identified items:
The seized products do not have the outer packaging box of the H3C product technology
standard, the anti-shock anti-static foam filling material, and the anti-static plastic bag. Instead,
dozens of bare transceivers are put in a bubble bag and then loaded into a hemp toned box. It is
completely different from the genuine outer packaging and transportation environment and
product packaging. See the illustration for details:
Figure (3) The outer packaging of the seized product
Figure (4) Packaging materials for seized products
(2) Comparison of product appearance
1. A large number of seized products are inconsistent with our transceivers.
Figure (5) The seized product is different from the original module (more fakes like this before
2008)
2. A large number of tags attached to the product body are inconsistent with the genuine product.
(1) The label attachment position of a large number of seized products is inconsistent.
The bar code label and anti-counterfeit label attached to the H3C genuine transceiver body have
strict technical specifications, and are regularly produced by trained workers on the assembly
line. Therefore, the labeling position of the same type transceiver label is consistent. Meanwhile,
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 67 of 99



the H3C transceiver label is valid at one time and is damaged if removed. That is, after the
adhesive is attached, the label cannot be completely removed from the transceiver body and then
completely reattached to other locations.
The labeling position of the seized product is inconsistent, and the paste is not regular, and it is
pasted in various positions. See the following figure:
Figure (6) The label placement position on the seized product is messy
It can be judged from the labeling of the label (including the anti-counterfeit label) that these
transceivers are processed by the imagination of those who are not familiar with the technology
of H3C and do not have the technical requirements for production.
(2) The anti-counterfeit label of the seized product is abnormal and is a counterfeit label.
H3C’s authentic anti-counterfeit labels are colorful, and you can see different numbers of dots
from different angles. There is “H3C” in the center of the anti-counterfeit label. See the
following figure for details:
Figure (7) Genuine transceiver security label, H3C home label center
There are many problems with the anti-counterfeiting label of the seized products, as follows:
A) part of the H3C LOGO was printed as “H.3C” (this type of counterfeit label appeared in the
Longguhongtu pattern seized by the Beijing police at the end of 2012).
Figure (8) H.3C security label
B) the surface of the anti-counterfeit label of a large number of seized products is easily “flying
away,” that is, the phenomenon of delamination and detachment is extremely easy, and the color
is bleak. See the illustration for details:
Figure (9) Anti-counterfeit label surface “fly away”
C) a large number of H3C type offset on the anti-counterfeit label of the product is not in the
center of the label. See the illustration for details:
Figure (10) H3C is not centered in the anti-counterfeit label
Among the more than 700 pieces of transceivers seized, basically all of the seized products have
one or more of the above abnormalities (inconsistent with the genuine ones). The identification is
limited by time, and there is no accurate statistics on the number of abnormalities above.
However, this does not affect the overall appraisal conclusion of the batch of seized products,
that is, the above labels (including anti-counterfeiting labels) are abnormal, which is sufficient to
indicate that at least most of the seized transceivers are determined to be counterfeit H3C
products.
3. The product is not in accordance with the “Installation and Operation Manual,” and the
product is not provided with the product manual.
       Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 68 of 99



4. The checked product has other problems affecting product performance
1) Some of the products in the check-out product have the word “defective” written on the
module body;
Figure (11) The word “defective” is written on the module.
2) Some of the transceivers covers are removed from the product, and there are unidentified
manufacturers’ logos. See the illustration:
Figure (12) The transceivers cover is detached, and there is an unknown manufacturer’s label.
3) There are many transceivers casings in the product that are oxidized and rusted.
Figure (13) The transceiver casing is oxidized and rusted
4) There are many unidentified stains on the outer casing of the product. This stain may be the
footprint left when the device changes.
Figure (14) There are stains on the transceiver
Third, special instructions:
During the identification, the hardware conditions such as the temporary establishment of the
switch network test environment were limited, so the electrical performance was not further
tested. Judging from the physical characteristics of a large number of identified objects, it can be
concluded that the batch of seized products have different appearances and there are many false
marks. This kind of obvious counterfeit goods has no practical significance for power-on
detection. Therefore, we have not further identified the electrical properties of the seized
products.
There are two purposes for power-on detection of a transceiver: first, check whether the
electrical performance is qualified. Second, check the product feature field written in the
memory.
1. There are still many similar transceivers on the market. Most of the transceivers (including
some transceivers with counterfeit H3C brand) can pass the electrical performance test. Whether
the electrical performance can pass the test is not necessarily related to whether the product is a
counterfeit trademark. Just like a fake brand TV can still play TV shows.
2. In theory, in the practice of counterfeiting, it is proved that the product feature field in the
memory of the transceiver may be rewritten by the counterfeiter or a similar hacker. And the
characteristics of the software determine that this rewriting will not leave traces, unlike the label
fraud, there are always subtle differences.
In view of the above two points, the power-on detection cannot be used as a condition for
judging that the product is genuine. Therefore, power-on detection is actually meaningless.
4. The seized products have serious trademark infringement and may cause adverse social
impacts.
      Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 69 of 99



These seized products have obvious trademark infringement, and fundamentally cannot
guarantee their quality functions. Flowing into the society will seriously infringe on the interests
of consumers and infringe on the intellectual property rights of H3C. What is more, it may give
the country, society and economy immeasurable consequences and losses.
From a social perspective:
As a “gateway” between network communication devices, transceivers play an important role in
photoelectric signal conversion and are called the hub of the information highway. If the
transceiver fails the performance or the performance is unstable, the direct impact on the network
device is caused by a large-area device communication failure (also known as the gateway
shutdown). The seized products contain a large number of 10 Gigabit transceivers. These
transceivers are generally used for the construction of large-scale network backbone lines, such
as the National Sanjin Project, the Urban High-speed Rail Project, the Aviation Project, the
Financial System, and the Higher Education System. If the use of a fake transceiver without
quality assurance is damaged, communication in the backbone network will be interrupted. In the
case of special periods (such as natural disasters, sudden incidents, etc.), such damage will cause
significant losses, bring about bad social impacts, and undermine social stability, and the
consequences will be incalculable.
From the perspective of business management:
In the network era, this kind of network shackle caused by the use of counterfeit transceivers
causes loss of financial information, important scientific research results and loss of customer
information, causing significant losses to customers' operations and also causing significant
economic losses to H3C. This has caused significant damage to the H3C brand reputation, which
is far higher than the market price of counterfeit transceivers.
                                       Partial Physically                                                      Wrong                                Unclear dots
                                                                           Off centered    Chinese hologram,                                                       No defect
                                       damaged labels:      Delamination                                       positioning of   No hologram label   from left
                                                                           Hologram        no criteria                                                             observed
#     Unit Serial Number   Form Factor Inconclusive                                                            hologram                             angle

                                                                                           chinese hologram,
     1 100040072320        SFP                                                             no criteria

                                                                                           chinese hologram,
     2 100040361088        SFP                                                             no criteria

                                                                                           chinese hologram,
     3 100042251666        SFP                                                             no criteria

                                                                                           chinese hologram,
     4 100042251668        SFP                                                             no criteria

                                                                                           chinese hologram,
     5 100044061421        SFP                                                             no criteria

                                                                                           chinese hologram,
     6 100044061426        SFP                                                             no criteria

                                                                                           chinese hologram,
     7 100044061429        SFP                                                             no criteria

                                                                                           chinese hologram,
     8 100044061782        SFP                                                             no criteria

                                                                                           chinese hologram,
     9 100044062810        SFP                                                             no criteria

                                                                                           chinese hologram,
    10 100044062830        SFP                                                             no criteria

                                                                                           chinese hologram,
    11 100044380538        SFP                                                             no criteria

                                                                                           chinese hologram,
    12 100044381410        SFP                                                             no criteria
                                                                                                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 70 of 99




    13 100044381545        SFP                                                                                                  No hologram label

                                                                                           chinese hologram,
    14 610000271948        SFP                                                             no criteria



                                                                                Page 1 of 28
15 013220A00029     XFP   down shift

                                             chinese hologram,
16   01T617100059   XFP                      no criteria
17   01T617100095   XFP   down shift
18   01T617100102   XFP   down shift
19   01T617100103   XFP   down shift
20   01T617100108   XFP   left shift
21   03T617100004   XFP   down shift
22   03T617100007   XFP   right shift
23   03T617100008   XFP   right shift
24   03T617100009   XFP                                                              No defect
25   03T617100010   XFP   right shift
26   03T617100011   XFP   down shift
27   03T617100012   XFP   down shift
28   03T617100016   XFP   down shift
29   03T617100028   XFP   left shift
30   03T617100036   XFP   left shift
31   03T617100037   XFP   down shift
                          left shift, down
32 03T617100042     XFP   shift
33 03T617100043     XFP   down shift
34 04T617100024     XFP                                                              No defect

                                             chinese hologram,
35 3578394R1A       SFP                      no criteria
36 98E789N00042     XFP   down shift

                                             chinese hologram,
37 9X3220A00122     XFP                      no criteria

                                             chinese hologram,
38 9X3220A00229     XFP                      no criteria

                                             chinese hologram,
39 9Z3220A00028     XFP                      no criteria

                                             chinese hologram,
40 9Z3220A00069     XFP                      no criteria
                                                                                                 Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 71 of 99




                                             chinese hologram,
41 A0509C00339      SFP                      no criteria
42 A0510400051      SFP                                          no hologram label



                               Page 2 of 28
43   A0510601360    SFP                                  no hologram label
44   A0510601425    SFP                                  no hologram label
45   A0510601978    SFP                                  no hologram label
46   A0510602093    SFP                                  no hologram label
47   A0510701172    SFP                                  no hologram label
48   A0510702108    SFP                                  no hologram label

                                     chinese hologram,
49 BP0939440216     SFP              no criteria

                                     chinese hologram,
50 BP0940070079     SFP              no criteria

                                     chinese hologram,
51 BP0942A00317     SFP              no criteria

                                     chinese hologram,
52 BP0942A00318     SFP              no criteria

                                     chinese hologram,
53 BP0944260129     SFP              no criteria

                                     chinese hologram,
54 BP0944260286     SFP              no criteria
55 BP0944260330     SFP                                  no hologram label

                                     chinese hologram,
56 BP0944260340     SFP              no criteria

                                     chinese hologram,
57   BP0944260410   SFP              no criteria
58   BP0944260593   SFP                                  no hologram label
59   BP0944260680   SFP                                  no hologram label
60   BP0944261273   SFP                                  no hologram label
61   BP0944261291   SFP                                  no hologram label

                                     chinese hologram,
62 BP0944370281     SFP              no criteria
63 BP0944370285     SFP                                                      No defect
                                                                                         Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 72 of 99




                                     chinese hologram,
64 BP0944370289     SFP              no criteria




                          Page 3 of 28
                                     chinese hologram,
65 BP0944370290     SFP              no criteria

                                     chinese hologram,
66 BP0944370508     SFP              no criteria
67 BP0950100211     SFP                                                   no hologram label

                                     chinese hologram,
68 BP1002040275     SFP              no criteria

                                     chinese hologram,
69 BP1009240745     SFP              no criteria
70 BP1009250002     SFP                                                   no hologram label

                                     chinese hologram,
71   BP1009250003   SFP              no criteria
72   BP1009250004   SFP                                                   no hologram label
73   BP1009250009   SFP                                                   no hologram label
74   BP1009250012   SFP                                                   no hologram label
75   BP1009250013   SFP                                                   no hologram label
76   BP1009250015   SFP                                                   no hologram label
77   BP1009250019   SFP                                                   no hologram label
78   BP1009250020   SFP                                                   no hologram label
79   BP1009250025   SFP                                                   no hologram label
80   BP1009250043   SFP                                                   no hologram label
81   BP1009250046   SFP                                                   no hologram label
82   BP1009250047   SFP                                                   no hologram label
83   BP1009250048   SFP                                                   no hologram label
84   BP1009250049   SFP                                                   no hologram label
                                                         Wrong
                                                         positioning of
85   BP1009250050   SFP                                  hologram         no hologram label
86   BP1009250062   SFP                                                   no hologram label
87   BP1009250064   SFP                                                   no hologram label
88   BP1009250066   SFP                                                   no hologram label
89   BP1009250068   SFP                                                   no hologram label
90   BP1009250082   SFP                                                   no hologram label
91   BP1009250088   SFP                                                   no hologram label
                                                                                              Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 73 of 99




92   BP1009250090   SFP                                                   no hologram label
93   BP1009250091   SFP                                                   no hologram label
94   BP1009250095   SFP                                                   no hologram label
95   BP1009250096   SFP                                                   no hologram label



                          Page 4 of 28
 96   BP1009250151   SFP                                                   no hologram label
 97   BP1009250157   SFP                                                   no hologram label
 98   BP1009250159   SFP                                                   no hologram label
 99   BP1009250160   SFP                                                   no hologram label
100   BP1009250161   SFP                                                   no hologram label

                                      chinese hologram,
101   BP1009250162   SFP              no criteria
102   BP1009250173   SFP                                                   no hologram label
103   BP1009250178   SFP                                                   no hologram label
104   BP1009250180   SFP                                                   no hologram label

                                      chinese hologram,
105 BP1009250181     SFP              no criteria

                                      chinese hologram,
106 BP1009250182     SFP              no criteria
107 BP1009250184     SFP                                                   no hologram label

                                      chinese hologram,
108 BP1009250185     SFP              no criteria
                                                          Wrong
                                      chinese hologram,   positioning of
109 BP1009250187     SFP              no criteria         hologram

                                      chinese hologram,
110 BP1009250188     SFP              no criteria

                                      chinese hologram,
111 BP1009250189     SFP              no criteria
112 BP1009250190     SFP                                                   no hologram label

                                      chinese hologram,
113 BP1009250191     SFP              no criteria
114 BP1009250253     SFP                                                                       No defect

                                      chinese hologram,
115 BP1009250255     SFP              no criteria
                                                                                                           Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 74 of 99




                                      chinese hologram,
116 BP1009250258     SFP              no criteria
117 BP1009250262     SFP                                                   no hologram label
118 BP1009250267     SFP                                                   no hologram label



                           Page 5 of 28
119 BP1009250268     SFP                                                   no hologram label
                                                          Wrong
                                      chinese hologram,   positioning of
120 BP1009250269     SFP              no criteria         hologram
121 BP1009250270     SFP                                                   no hologram label

                                      chinese hologram,
122 BP1009250273     SFP              no criteria
123 BP1009250275     SFP                                                   no hologram label

                                      chinese hologram,
124 BP1009250278     SFP              no criteria
125 BP1009250280     SFP                                                   no hologram label

                                      chinese hologram,
126 BP1009250281     SFP              no criteria
127 BP1009250285     SFP                                                   no hologram label

                                      chinese hologram,
128 BP1009250298     SFP              no criteria
129 BP1009250299     SFP                                                   no hologram label

                                      chinese hologram,
130 BP1009250300     SFP              no criteria

                                      chinese hologram,
131 BP1009250304     SFP              no criteria

                                      chinese hologram,
132 BP1009250305     SFP              no criteria
133 BP1009250306     SFP                                                   no hologram label
134 BP1009250307     SFP                                                   no hologram label

                                      chinese hologram,
135 BP1009250308     SFP              no criteria
                                                          Wrong
                                      chinese hologram,   positioning of
136   BP1009250309   SFP              no criteria         hologram
137   BP1009250310   SFP                                                   no hologram label
                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 75 of 99




138   BP1009250312   SFP                                                   no hologram label
139   BP1009250322   SFP                                                   no hologram label
140   BP1009250363   SFP                                                   no hologram label
141   BP1009250367   SFP                                                   no hologram label



                           Page 6 of 28
142 BP1009250368     SFP                                                   no hologram label

                                      chinese hologram,
143   BP1009250369   SFP              no criteria
144   BP1009250370   SFP                                                   no hologram label
145   BP1009250376   SFP                                                   no hologram label
146   BP1009250382   SFP                                                   no hologram label
147   BP1009250396   SFP                                                   no hologram label
148   BP1009250452   SFP                                                   no hologram label

                                      chinese hologram,
149 BP1009250470     SFP              no criteria
150 BP1009250472     SFP                                                   no hologram label

                                      chinese hologram,
151 BP1009250473     SFP              no criteria

                                      chinese hologram,
152 BP1009800156     SFP              no criteria

                                      chinese hologram,
153 BP1009800157     SFP              no criteria
154 BP1010840002     SFP                                                   no hologram label
155 BP1010840003     SFP                                                   no hologram label

                                      chinese hologram,
156 BP1010840004     SFP              no criteria
                                                          Wrong
                                      chinese hologram,   positioning of
157   BP1010840010   SFP              no criteria         hologram
158   BP1010840022   SFP                                                   no hologram label
159   BP1010840023   SFP                                                   no hologram label
160   BP1010840025   SFP                                                                       Unclear dots

                                      chinese hologram,
161 BP1010840027     SFP              no criteria
162 BP1010840028     SFP                                                   no hologram label

                                      chinese hologram,
                                                                                                              Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 76 of 99




163 BP1010840118     SFP              no criteria
164 BP1010840121     SFP                                                   no hologram label
165 BP1010840129     SFP                                                   no hologram label




                           Page 7 of 28
                                                          Wrong
                                      chinese hologram,   positioning of
166 BP1010840142     SFP              no criteria         hologram
167 BP1010840150     SFP                                                   no hologram label
168 BP1010840164     SFP                                                   no hologram label

                                      chinese hologram,
169 BP1010840165     SFP              no criteria

                                      chinese hologram,
170 BP1010840167     SFP              no criteria

                                      chinese hologram,
171 BP1010840169     SFP              no criteria

                                      chinese hologram,
172 BP1010840173     SFP              no criteria
173 BP1010840177     SFP                                                   no hologram label
174 BP1010840179     SFP                                                   no hologram label

                                      chinese hologram,
175   BP1010840182   SFP              no criteria
176   BP1010840183   SFP                                                   no hologram label
177   BP1010840188   SFP                                                   no hologram label
178   BP1010840193   SFP                                                   no hologram label
179   BP1010840205   SFP                                                   no hologram label
                                                          Wrong
                                                          positioning of
180   BP1010840210   SFP                                  hologram         no hologram label
181   BP1010840213   SFP                                                   no hologram label
182   BP1010840214   SFP                                                   no hologram label
183   BP1010840217   SFP                                                   no hologram label

                                      chinese hologram,
184 BP1010840218     SFP              no criteria

                                      chinese hologram,
185 BP1010840233     SFP              no criteria
186 BP1010840247     SFP                                                   no hologram label
                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 77 of 99




187 BP1010840251     SFP                                                   no hologram label
                                                          Wrong
                                      chinese hologram,   positioning of
188 BP1010840253     SFP              no criteria         hologram



                           Page 8 of 28
                                      chinese hologram,
189 BP1010840257     SFP              no criteria
                                                          Wrong
                                                          positioning of
190 BP1010840261     SFP                                  hologram         no hologram label
191 BP1010840267     SFP                                                   no hologram label

                                      chinese hologram,
192 BP1010840289     SFP              no criteria
193 BP1010840293     SFP                                                   no hologram label
194 BP1010840294     SFP                                                   no hologram label

                                      chinese hologram,
195 BP1010840379     SFP              no criteria
196 BP1010840380     SFP                                                   no hologram label
                                                          Wrong
                                                          positioning of
197 BP1010840382     SFP                                  hologram         no hologram label
                                                          Wrong
                                                          positioning of
198 BP1010840385     SFP                                  hologram         no hologram label
199 BP1014550101     SFP                                                   no hologram label

                                      chinese hologram,
200 BP1014550103     SFP              no criteria
201 BP1014550106     SFP                                                   no hologram label
                                                          Wrong
                                                          positioning of
202   BP1014550107   SFP                                  hologram         no hologram label
203   BP1014550111   SFP                                                   no hologram label
204   BP1014550112   SFP                                                   no hologram label
205   BP1014550114   SFP                                                   no hologram label
206   BP1014550115   SFP                                                   no hologram label
207   BP1014550118   SFP                                                   no hologram label

                                      chinese hologram,
208 BP1014550171     SFP              no criteria
209 BP1014550174     SFP                                                   no hologram label
                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 78 of 99




                                                          Wrong
                                      chinese hologram,   positioning of
210 BP1014550177     SFP              no criteria         hologram
211 BP1014550178     SFP                                                   no hologram label



                           Page 9 of 28
212 BP1014550180     SFP                                                   no hologram label

                                      chinese hologram,
213 BP1014550183     SFP              no criteria
214 BP1014550186     SFP                                                   no hologram label
215 BP1014550187     SFP                                                   no hologram label

                                      chinese hologram,
216   BP1014550191   SFP              no criteria
217   BP1014550225   SFP                                                   no hologram label
218   BP1014550228   SFP                                                                                      No defect
219   BP1014550245   SFP                                                   no hologram label

                                      chinese hologram,
220 BP1014550247     SFP              no criteria
221 BP1014550250     SFP                                                   no hologram label

                                      chinese hologram,
222   BP1014550251   SFP              no criteria
223   BP1014550252   SFP                                                   no hologram label
224   BP1014550259   SFP                                                   no hologram label
225   BP1014550271   SFP                                                   no hologram label

                                      chinese hologram,
226 BP1014550273     SFP              no criteria
227 BP1014550274     SFP                                                   no hologram label
228 BP1014550277     SFP                                                   no hologram label

                                      chinese hologram,
229   BP1014550278   SFP              no criteria
230   BP1014550279   SFP                                                                       Unclear dots
231   BP1014550280   SFP                                                   no hologram label
232   BP1014550305   SFP                                                   no hologram label
233   BP1014550306   SFP                                                   no hologram label
                                                          Wrong
                                      chinese hologram,   positioning of
234   BP1014550309   SFP              no criteria         hologram
235   BP1014550315   SFP                                                   no hologram label
236   BP1014550319   SFP                                                   no hologram label
                                                                                                                          Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 79 of 99




237   BP1014550320   SFP                                                                       Unclear dots
238   BP1014550324   SFP                                                   no hologram label
239   BP1014550326   SFP                                                   no hologram label




                           Page 10 of 28
                                                                                        Wrong
                                                                    chinese hologram,   positioning of
240 BP1014550329     SFP                                            no criteria         hologram

                                                                    chinese hologram,
241 BP1014550330     SFP                                            no criteria
                                                                                        Wrong
                                                                    chinese hologram,   positioning of
242 BP1014550334     SFP                                            no criteria         hologram
243 BP1014550365     SFP                                                                                 no hologram label
244 BP1014550367     SFP                                                                                 no hologram label

                                                                    chinese hologram,
245 BP1014550369     SFP                                            no criteria
                                                right shift, down
246 BP1014550372     SFP                        shift

                                                                    chinese hologram,
247 BP1014550375     SFP                                            no criteria
                           Physically damaged
248   BP1014550377   SFP   label                right shift
249   BP1014550381   SFP                                                                                 no hologram label
250   BP1014550384   SFP                                                                                 no hologram label
251   BP1014550386   SFP                                                                                 no hologram label
252   BP1014550387   SFP                                                                                 no hologram label
253   BP1014550593   SFP                                                                                 no hologram label
254   BP1014550594   SFP                                                                                 no hologram label
255   BP1014550595   SFP                                                                                 no hologram label
256   BP1014550599   SFP                                                                                 no hologram label
257   BP1014550600   SFP                                                                                 no hologram label
258   BP1014550602   SFP                                                                                 no hologram label

                                                                    chinese hologram,
259 BP1014550617     SFP                                            no criteria
260 BP1014550621     SFP                                                                                 no hologram label

                                                                    chinese hologram,
261 BP1014550622     SFP                                            no criteria
262 BP1014550623     SFP                                                                                 no hologram label
                                                                                                                             Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 80 of 99




                                                                    chinese hologram,
263 BP1014550624     SFP                                            no criteria




                                                     Page 11 of 28
                                      chinese hologram,
264   BP1014550638   SFP              no criteria
265   BP1014550639   SFP                                                   no hologram label
266   BP1014550640   SFP                                                   no hologram label
267   BP1014550644   SFP                                                   no hologram label
268   BP1014550651   SFP                                                   no hologram label
269   BP1014550652   SFP                                                   no hologram label
270   BP1014550654   SFP                                                   no hologram label

                                      chinese hologram,
271   BP1014550655   SFP              no criteria
272   BP1014550660   SFP                                                   no hologram label
273   BP1014550662   SFP                                                   no hologram label
274   BP1014550710   SFP                                                   no hologram label
275   BP1014550743   SFP                                                   no hologram label
276   BP1014550744   SFP                                                   no hologram label

                                      chinese hologram,
277 BP1014550745     SFP              no criteria
278 BP1014550749     SFP                                                   no hologram label
                                                          Wrong
                                      chinese hologram,   positioning of
279 BP1014550757     SFP              no criteria         hologram
280 BP1014550759     SFP                                                   no hologram label

                                      chinese hologram,
281 BP1014550761     SFP              no criteria

                                      chinese hologram,
282 BP1014550765     SFP              no criteria
283 BP1014550766     SFP                                                   no hologram label

                                      chinese hologram,
284 BP1014550767     SFP              no criteria

                                      chinese hologram,
285 BP1014550769     SFP              no criteria
286 BP1014550793     SFP                                                   no hologram label
                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 81 of 99




287 BP1014550794     SFP                                                   no hologram label

                                      chinese hologram,
288 BP1014550797     SFP              no criteria



                           Page 12 of 28
289   BP1014550798   SFP                                  no hologram label
290   BP1014550800   SFP                                  no hologram label
291   BP1014550807   SFP                                  no hologram label
292   BP1014550809   SFP                                  no hologram label

                                      chinese hologram,
293 BP1014550830     SFP              no criteria
294 BP1014550834     SFP                                  no hologram label

                                      chinese hologram,
295   BP1014550851   SFP              no criteria
296   BP1014550877   SFP                                  no hologram label
297   BP1014550878   SFP                                  no hologram label
298   BP1014550879   SFP                                  no hologram label

                                      chinese hologram,
299 BP1014550882     SFP              no criteria

                                      chinese hologram,
300   BP1014550884   SFP              no criteria
301   BP1014550887   SFP                                  no hologram label
302   BP1014550891   SFP                                  no hologram label
303   BP1014550894   SFP                                  no hologram label
304   BP1014550897   SFP                                  no hologram label
305   BP1014550898   SFP                                  no hologram label

                                      chinese hologram,
306   BP1014550899   SFP              no criteria
307   BP1014550903   SFP                                  no hologram label
308   BP1014550904   SFP                                  no hologram label
309   BP1014550905   SFP                                  no hologram label
310   BP1014550907   SFP                                  no hologram label
311   BP1014550908   SFP                                  no hologram label
312   BP1014550910   SFP                                  no hologram label
313   BP1014550913   SFP                                  no hologram label
314   BP1014550914   SFP                                  no hologram label
315   BP1014550916   SFP                                  no hologram label
316   BP1014550921   SFP                                  no hologram label
317   BP1014550928   SFP                                  no hologram label
                                                                              Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 82 of 99




318   BP1014550964   SFP                                  no hologram label

                                      chinese hologram,
319 BP1014550969     SFP              no criteria



                           Page 13 of 28
320 BP1014550971     SFP                                                        no hologram label
                                                               Wrong
                                           chinese hologram,   positioning of
321 BP1014551012     SFP                   no criteria         hologram
322 BP1014551013     SFP   right shift

                                           chinese hologram,
323 BP1014551026     SFP                   no criteria

                                           chinese hologram,
324 BP1014551038     SFP                   no criteria
325 BP1014551039     SFP                                                        no hologram label
326 BP1014551042     SFP                                                        no hologram label
                                                               Wrong
                                           chinese hologram,   positioning of
327 BP1014551043     SFP                   no criteria         hologram
                                                               Wrong
                                           chinese hologram,   positioning of
328 BP1014551044     SFP                   no criteria         hologram

                                           chinese hologram,
329 BP1014551046     SFP                   no criteria
330 BP1014551102     SFP                                                        no hologram label
331 BP1014551123     SFP                                                        no hologram label

                                           chinese hologram,
332 BP1014551130     SFP                   no criteria
                                                               Wrong
                                           chinese hologram,   positioning of
333 BP1014551132     SFP                   no criteria         hologram
334 BP1014551136     SFP                                                        no hologram label
335 BP1014551139     SFP                                                        no hologram label

                                           chinese hologram,
336 BP1014551142     SFP                   no criteria

                                           chinese hologram,
337   BP1014551146   SFP                   no criteria
338   BP1014551148   SFP                                                        no hologram label
                                                                                                    Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 83 of 99




339   BP1014551149   SFP                                                        no hologram label
340   BP1014551150   SFP                                                        no hologram label
341   BP1014551151   SFP                                                        no hologram label
342   BP1014551186   SFP   left shift



                                Page 14 of 28
                                      chinese hologram,
343 BP1014551216     SFP              no criteria

                                      chinese hologram,
344 BP1014551220     SFP              no criteria

                                      chinese hologram,
345 BP1014551221     SFP              no criteria
346 BP1014551222     SFP                                                   no hologram label

                                      chinese hologram,
347 BP1014551224     SFP              no criteria

                                      chinese hologram,
348 BP1014551225     SFP              no criteria

                                      chinese hologram,
349 BP1014551226     SFP              no criteria
350 BP1014551227     SFP                                                   no hologram label
                                                          Wrong
                                      chinese hologram,   positioning of
351   BP1014551232   SFP              no criteria         hologram
352   BP1014551234   SFP                                                   no hologram label
353   BP1014551235   SFP                                                   no hologram label
354   BP1014551236   SFP                                                   no hologram label

                                      chinese hologram,
355   BP1014551238   SFP              no criteria
356   BP1014551239   SFP                                                   no hologram label
357   BP1014551240   SFP                                                   no hologram label
358   BP1014551241   SFP                                                   no hologram label

                                      chinese hologram,
359 BP1014551242     SFP              no criteria
                                                          Wrong
                                                          positioning of
360 BP1014551244     SFP                                  hologram         no hologram label
361 BP1014551245     SFP                                                   no hologram label
                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 84 of 99




                                      chinese hologram,
362 BP1014551246     SFP              no criteria
363 BP1014551264     SFP                                                   no hologram label



                           Page 15 of 28
364 BP1014551265     SFP                                                   no hologram label
                                                          Wrong
                                                          positioning of
365 BP1014551266     SFP                                  hologram         no hologram label
366 BP1014551271     SFP                                                   no hologram label

                                      chinese hologram,
367 BP1014551272     SFP              no criteria
368 BP1014551273     SFP                                                   no hologram label

                                      chinese hologram,
369   BP1014551275   SFP              no criteria
370   BP1014551278   SFP                                                   no hologram label
371   BP1014551279   SFP                                                   no hologram label
372   BP1014551281   SFP                                                   no hologram label
373   BP1014551284   SFP                                                   no hologram label
374   BP1014551285   SFP                                                   no hologram label

                                      chinese hologram,
375 BP1014551286     SFP              no criteria
376 BP1014551287     SFP                                                   no hologram label

                                      chinese hologram,
377 BP1014551288     SFP              no criteria
378 BP1014551291     SFP                                                   no hologram label
379 BP1014551292     SFP                                                   no hologram label

                                      chinese hologram,
380 BP1014551293     SFP              no criteria
381 BP1014551307     SFP                                                   no hologram label
382 BP1014551347     SFP                                                   no hologram label

                                      chinese hologram,
383   BP1014551359   SFP              no criteria
384   BP1014551365   SFP                                                   no hologram label
385   BP1014551376   SFP                                                   no hologram label
386   BP1014551377   SFP                                                   no hologram label
387   BP1014551382   SFP                                                   no hologram label
388   BP1014551390   SFP                                                   no hologram label
                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 85 of 99




389   BP1014551393   SFP                                                   no hologram label
390   BP1014551395   SFP                                                   no hologram label




                           Page 16 of 28
                                                              chinese hologram,
391 BP1014551397     SFP                                      no criteria
                                                                                  Wrong
                                                              chinese hologram,   positioning of
392 BP1015900003     SFP                                      no criteria         hologram

                                                              chinese hologram,
393   BP1015900005   SFP                                      no criteria
394   BP1015900006   SFP                                                                           no hologram label
395   BP1021820041   SFP   Delamination   right shift
396   BP1021820056   SFP                  down shift                                                                   Unclear dots
397   BP1021820058   SFP                  down shift
398   BP1021820069   SFP                  down shift
399   BP1021820100   SFP                  down shift
400   BP1021820103   SFP                  down shift
                                          right shift, down
401   BP1021820116   SFP                  shift
402   BP1021820118   SFP                  down shift
403   BP1021820122   SFP                  right shift
404   BP1021820135   SFP                  down shift                                                                   Unclear dots
405   BP1021820142   SFP                                                                                                              No defect
406   BP1021820143   SFP                  right shift
407   BP1021820150   SFP                                                                           no hologram label
                                          right shift, down
408   BP1021820151   SFP                  shift
409   BP1021820158   SFP                  down shift
410   BP1021820162   SFP                  down shift
411   BP1021820182   SFP                  down shift
412   BP1021820200   SFP                  down shift
413   BP1021820202   SFP                  down shift                                                                   Unclear dots
414   BP1021820213   SFP                  down shift
415   BP1021820217   SFP                  down shift
416   BP1021820218   SFP                  down shift
417   BP1021820240   SFP                  right shift
418   BP1021820247   SFP                  left shift
                                          right shift, down
419 BP1021820249     SFP                  shift
420 BP1021820255     SFP                  right shift
                                                                                                                                                  Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 86 of 99




421 BP1021820256     SFP                  down shift
                                          right shift, down
                                                                                                                       Unclear dots
422 BP1021820259     SFP                  shift
423 BP1021820276     SFP                  down shift



                                               Page 17 of 28
424 BP1021820286     SFP                        down shift
425 BP1021820288     SFP                        right shift
426 BP1021820308     SFP                        down shift
                           Physically damaged
427 BP1021820312     SFP   label                down shift
                           Physically damaged   right shift, down
428 BP1021820319     SFP   label                shift
429 BP1021820340     SFP                        left shift
                           Physically damaged
430 BP1021820342     SFP   label                right shift
431 BP1021820343     SFP                                                            No defect
                           Physically damaged
432   BP1021820352   SFP   label                down shift
433   BP1021820375   SFP                        right shift          Unclear dots
434   BP1021820395   SFP                        left shift           Unclear dots
435   BP1021820400   SFP                        down shift
436   BP1021820404   SFP                        down shift
437   BP1021820418   SFP                        down shift
438   BP1021820427   SFP                        down shift
439   BP1021820435   SFP                        down shift
440   BP1021820438   SFP                        down shift
441   BP1021820439   SFP                        down shift
442   BP1021820461   SFP                        down shift
                                                right shift, down
443   BP1021820467   SFP                        shift
444   BP1030510001   SFP                        down shift
445   BP1030510004   SFP                                                            No defect
446   BP1030510035   SFP                        right shift
447   BP1030510043   SFP                                             Unclear dots
448   BP1030510058   SFP                        down shift           Unclear dots
449   BP1030510099   SFP                                                            No defect
450   BP1030510123   SFP                                                            No defect
451   BP1030510128   SFP                                             Unclear dots
452   BP1030510133   SFP                                                            No defect
                           Physically damaged
453   BP1030510138   SFP   label                right shift
454   BP1030510141   SFP                        right shift
455   BP1030510148   SFP                        right shift
456   BP1030510184   SFP                        down shift
                                                                                                Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 87 of 99




457   BP1030510185   SFP                        up shift
458   BP1030510209   SFP                        up shift             Unclear dots
459   BP1030510230   SFP                        right shift          Unclear dots
460   BP1030510235   SFP                                                            No defect



                                                     Page 18 of 28
461   BP1030510238   SFP                                       right shift
462   BP1030510254   SFP                                       down shift           Unclear dots
463   BP1030510256   SFP                                       right shift
464   BP1030510258   SFP                                       right shift
                           Physically damaged                  right shift, down
465   BP1030510263   SFP   label                               shift
466   BP1030510305   SFP                        Delamination   down shift
467   BP1030510316   SFP                                                                           No defect
468   BP1030510372   SFP                                       down shift
469   BP1030510379   SFP                                       right shift
470   BP1030510386   SFP                                       right shift
                           Physically damaged
471 BP1030510407     SFP   label                               right shift
                           Physically damaged
472 BP1030510415     SFP   label                               right shift
473 BP1030510416     SFP                                       right shift
474 BP1030510437     SFP                                       right shift
                           Physically damaged
475 BP1030510446     SFP   label                               down shift
476 BP1030510458     SFP                                       down shift           Unclear dots
                                                               right shift, down
477 BP1030510467     SFP                                       shift
478 BP1030510473     SFP                                       left shift           Unclear dots
479 BP1030510476     SFP                                       right shift
                           Physically damaged
480   BP1030510478   SFP   label                               right shift
481   BP1030510503   SFP                                       up shift
482   BP1030510504   SFP                                       down shift
483   BP1030510505   SFP                                       up shift
484   BP1030510507   SFP                                                                           No defect
485   BP1030510510   SFP                                                                           No defect
486   BP1030510519   SFP                                                                           No defect
487   BP1030510521   SFP                        Delamination   right shift
                           Physically damaged
488   BP1030510528   SFP   label                               up shift
489   BP1030510538   SFP                                       right shift
490   BP1030510543   SFP                                       right shift
491   BP1030510568   SFP                                                                           No defect
492   BP1030510582   SFP                                                                           No defect
                                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 88 of 99




493   BP1030510607   SFP                                       down shift           Unclear dots
                                                               right shift, down
494 BP1030510615     SFP                        Delamination   shift
495 BP1030510617     SFP                                                                           No defect



                                                                    Page 19 of 28
                           Physically damaged
496   BP1030510620   SFP   label                               down shift
497   BP1030510622   SFP                                                                                Unclear dots
498   BP1030510635   SFP                                       right shift
499   BP1030510641   SFP                                       left shift
500   BP1030510671   SFP                                       down shift
501   BP1030510701   SFP                                       right shift                              Unclear dots
502   BP1030510704   SFP                                       down shift
503   BP1030510705   SFP                                       right shift
504   BP1030510722   SFP                                       right shift
505   BP1030510737   SFP                                       right shift
506   BP1030510742   SFP                                       right shift
507   BP1030510744   SFP                                       right shift
508   BP1030510806   SFP                                       right shift
509   BP1030510808   SFP                                       right shift
                           Physically damaged                  right shift, down
510 BP1030510819     SFP   label                               shift
511 BP1030510844     SFP                                       down shift                               Unclear dots
512 BP1030510849     SFP                                       right shift
                           Physically damaged
513   BP1030510858   SFP   label                               down shift
514   BP1030510872   SFP                                       right shift
515   BP1030510877   SFP                                       right shift
516   BP1030510885   SFP                                       down shift
517   BP1030510901   SFP                                       down shift                               Unclear dots
518   BP1030510903   SFP                                       down shift
519   BP1030510904   SFP                                       right shift
520   BP1030511006   SFP                                       right shift
521   BP1030511009   SFP                                       right shift
522   BP1030511026   SFP                        Delamination
523   BP1030511029   SFP                                       down shift                               Unclear dots
524   BP1030511031   SFP                                       down shift                               Unclear dots
525   BP1030511058   SFP                                                            no hologram label
526   BP1030511066   SFP                                       right shift
527   BP1030511068   SFP                                                                                               No defect
528   BP1030511072   SFP                                       right shift
                           Physically damaged
                                                                                                        Unclear dots
529 BP1030511084     SFP   label                               down shift
530 BP1030511085     SFP                                       down shift
                                                                                                                                   Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 89 of 99




531 BP1030511089     SFP                                       down shift
                           Physically damaged
532 BP1030511158     SFP   label                               right shift
533 BP1030511163     SFP                                                                                               No defect



                                                                    Page 20 of 28
534 BP1030511172     SFP                                                                               Unclear dots
                           Physically damaged
535 BP1030511175     SFP   label                               right shift
                           Physically damaged
536 BP1030511190     SFP   label                               down shift
537 BP1030511198     SFP                                       right shift

                                                                                   chinese hologram,
538   DW08033267     SFP                                                           no criteria
539   EX1017030044   SFP                                       right shift
540   EX1017030065   SFP                                       right shift
541   EX1017030094   SFP                                       down shift
542   EX1017030165   SFP                                       down shift
543   EX1017030166   SFP                                       left shift
544   EX1017030179   SFP                                                                                              No defect
545   EX1017030204   SFP                                       down shift
546   EX1017030210   SFP                        Delamination   down shift
547   EX1017030495   SFP                                       down shift
548   EX1017030505   SFP                                       down shift
549   EX1017030509   SFP                                       down shift                              Unclear dots
550   EX1017030530   SFP                                       down shift
                                                               right shift, down
551   EX1017030532   SFP                                       shift
552   EX1017030601   SFP                                       down shift
553   EX1017030605   SFP                                       down shift
554   EX1017030610   SFP                                       down shift
555   EX1017030629   SFP                                                                                              No defect
                                                               left shift, down
                                                                                                       Unclear dots
556 EX1017030650     SFP                                       shift
                           Physically damaged
557   EX1017030655   SFP   label                               down shift
558   EX1017030677   SFP                                       down shift
559   EX1017030755   SFP                                                                                              No defect
560   EX1017030768   SFP                                       down shift
561   EX1017030771   SFP                                       down shift
562   EX1017030776   SFP                                       down shift                              Unclear dots
563   EX1017030800   SFP                                                                                              No defect
564   EX1017030881   SFP                                       right shift
565   EX1017030884   SFP                                       down shift
                                                                                                                                  Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 90 of 99




                           Physically damaged
566 EX1017030886     SFP   label                               up shift
567 EX1017030893     SFP                                       right shift




                                                                    Page 21 of 28
                           Physically damaged   left shift, down
568 EX1017030953     SFP   label                shift
569 EX1017030963     SFP                        down shift
                           Physically damaged   left shift, up
570   EX1020020035   SFP   label                shift
571   EX1020020036   SFP                        left shift
572   EX1020020037   SFP                        left shift
573   EX1020020041   SFP                                                                                No defect
574   EX1020020058   SFP                        up shift
575   EX1020020059   SFP                        right shift                              Unclear dots
576   EX1020020061   SFP                        down shift                               Unclear dots
577   EX1020020075   SFP                        left shift
                           Physically damaged
578   EX1020020082   SFP   label                down shift
579   EX1020020127   SFP                        down shift
580   EX1020020129   SFP                        right shift
581   EX1020020503   SFP                        down shift
582   EX1020020517   SFP                        right shift
583   EX1020020554   SFP                        up shift
584   EX1020020559   SFP                        left shift                               Unclear dots
585   EX1020020581   SFP                                             no hologram label
586   EX1020020977   SFP                        left shift                               Unclear dots
587   EX1020020986   SFP                        down shift
588   EX1020021129   SFP                                                                                No defect
589   EX1020021130   SFP                        left shift
                                                down shift, left
590   EX1020021161   SFP                        shift
591   EX1020021287   SFP                        up shift
592   EX1020021291   SFP                                                                                No defect
593   EX1020021391   SFP                        left shift                               Unclear dots
594   EX1020021475   SFP                        up shift
595   EX1020021636   SFP                        down shift
596   EX1020021649   SFP                                                                                No defect
597   EX1020021679   SFP                                                                                No defect
598   EX1020021776   SFP                        down shift                               Unclear dots
                           Physically damaged
599   EX1020021778   SFP   label                down shift
600   EX1020021801   SFP                        left shift
601   EX1020021855   SFP                        left shift
                                                                                                                    Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 91 of 99




602   EX1020022001   SFP                        down shift                               Unclear dots
603   EX1020022006   SFP                        up shift
604   EX1020050002   SFP                        left shift                               Unclear dots
605   EX1020050018   SFP                        down shift



                                                     Page 22 of 28
606 EX1020050021     SFP                                       down shift           Unclear dots
607 EX1020050036     SFP                                       down shift           Unclear dots
                           Physically damaged
608 EX1020050048     SFP   label                               down shift
609 EX1020050049     SFP                                       down shift
610 EX1020050050     SFP                                       down shift
                           Physically damaged
611   EX1020050072   SFP   label                               down shift
612   EX1020050078   SFP                                       down shift
613   EX1020050106   SFP                                       down shift
614   EX1020050119   SFP                                       down shift           Unclear dots
615   EX1020050125   SFP                                       down shift           Unclear dots
616   EX1020050133   SFP                        Delamination   down shift
                                                               right shift, down
617 EX1020050138     SFP                                       shift
                                                               right shift, down
618   EX1020050142   SFP                                       shift
619   EX1020050144   SFP                                       down shift
620   EX1020050155   SFP                                       right shift
621   EX1020050158   SFP                                       right shift
622   EX1021060024   SFP                                                            Unclear dots
                           Physically damaged
623   EX1021060025   SFP   label                               down shift
624   EX1021060028   SFP                                       down shift
625   EX1021060038   SFP                                                                           No defect
626   EX1021060041   SFP                                       down shift
627   EX1021060053   SFP                                       down shift
628   EX1021060125   SFP                                       down shift
629   EX1021060126   SFP                        Delamination   up shift
                           Physically damaged                  right shift, down
630 EX1021060142     SFP   label                               shift
631 EX1021060147     SFP                                       down shift
632 EX1021060149     SFP                                       down shift
                                                               right shift, down
633 EX1021060401     SFP                                       shift
634 EX1021060407     SFP                                       down shift
                                                               right shift, down
635 EX1021060417     SFP                                       shift
636 EX1021060430     SFP                        Delamination   right shift
                                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 92 of 99




                           Physically damaged
637 EX1021060436     SFP   label                               right shift
638 EX1021060437     SFP                                       right shift
639 EX1021060577     SFP                                       down shift



                                                                    Page 23 of 28
                                                               right shift, down
640   EX1021060580   SFP                                       shift
641   EX1021060581   SFP                        Delamination   down shift
642   EX1021060584   SFP                                                                           No defect
643   EX1021060596   SFP                                       down shift
644   EX1030010006   SFP                                       right shift
645   EX1030010007   SFP                                                                           No defect
646   EX1030010009   SFP                                       up shift
647   EX1030010030   SFP                                       right shift          Unclear dots
                           Physically damaged
648   EX1030010036   SFP   label                               right shift
649   EX1030010042   SFP                                       right shift
650   EX1030010201   SFP                                                                           No defect
651   EX1030010207   SFP                                       left shift           Unclear dots
652   EX1030010208   SFP                                       down shift
653   EX1030010209   SFP                                       right shift
654   EX1030010238   SFP                                       right shift          Unclear dots
                           Physically damaged
655 EX1030010288     SFP   label                               down shift
656 EX1030010380     SFP                                                                           No defect
                           Physically damaged
657 EX1030010389     SFP   label                               right shift
658 EX1030010406     SFP                                                                           No defect
659 EX1030010445     SFP                                       down shift
                           Physically damaged
660 EX1030010454     SFP   label                               right shift
661 EX1030010502     SFP                                       right shift          Unclear dots
                                                               right shift, up
                                                                                    Unclear dots
662   EX1030010654   SFP                                       shift
663   EX1030010660   SFP                                                                           No defect
664   EX1030010665   SFP                                       right shift
665   EX1030010666   SFP                                       right shift
                           Physically damaged
666   EX1030010694   SFP   label                               right shift
667   EX1030010714   SFP                                       right shift
668   EX1030010809   SFP                                       left shift           Unclear dots
669   EX1030010826   SFP                                                                           No defect
670   EX1030010843   SFP                                                                           No defect
671   EX1030010849   SFP                                                            Unclear dots
                                                                                                               Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 93 of 99




672   EX1030010850   SFP                                       up shift
                           Physically damaged
673 EX1030010851     SFP   label                               up shift




                                                                    Page 24 of 28
                           Physically damaged
674 EX1030010870     SFP   label                right shift
675 EX1030010987     SFP                                                                                             No defect
                                                right shift, down
676   EX1030010989   SFP                        shift
677   EX1030010994   SFP                                                                                             No defect
678   EX1030010995   SFP                                                                              Unclear dots
679   EX1030011002   SFP                        right shift
680   EX1030011094   SFP                        right shift
                                                right shift, down
681 EX1030011095     SFP                        shift
682 EX1030011146     SFP                                                                                             No defect
                           Physically damaged
683 EX1030011218     SFP   label                down shift
684 EX1030011223     SFP                                                                              Unclear dots
                                                right shift, up
685 EX1030011242     SFP                        shift
                           Physically damaged
686 EX1030011274     SFP   label                right shift
687 EX1030011285     SFP                        right shift
                                                right shift, down
688   EX1030011363   SFP                        shift
689   EX1030011394   SFP                        down shift
690   EX1030011401   SFP                                                                                             No defect
691   EX1030011403   SFP                        right shift
692   EX1030011414   SFP                                                                                             No defect
693   EX1030011420   SFP                        right shift
694   EX1030011436   SFP                        down shift           left shift
695   EX1030011453   SFP                        down shift
696   EX1030011483   SFP                        right shift
                           Physically damaged
697   EX1030011560   SFP   label                down shift
698   EX1030011624   SFP                        down shift
699   EX1030011644   SFP                        right shift                                           Unclear dots
700   EX1030011650   SFP                                                                                             No defect
                           Physically damaged
                                                                                                      Unclear dots
701   EX1030011713   SFP   label                right shift
702   EX1030011809   SFP                        up shift                                              Unclear dots
703   EX1030011818   SFP                                                          no hologram label
                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 94 of 99




704   EX1030011829   SFP                        right shift
705   EX1030011831   SFP                                                                                             No defect




                                                     Page 25 of 28
                                                                               chinese hologram,
706   G0047468   SFP                                                           no criteria
707   H11F323    SFP                                                                               No hologram label
708   H11F613    SFP                                                                               No hologram label
709   UGH04P4    XFP                                       down shift

                                                                               chinese hologram,
710 UGH04UY      XFP                                                           no criteria
                                                           right shift, down
711 UGH04VK      XFP                                       shift
712 UGJ05DU      XFP                                       down shift
                                                           right shift, down
713 UGJ05E0      XFP                                       shift
                       Physically damaged
714 UGJ05EB      XFP   label                               right shift
715 UGJ05FB      XFP                                       right shift
716 UGJ05MA      XFP                                                                                                   No defect
                                                           right shift, down
717 UGK06H9      XFP                                       shift
                                                           right shift, down
718   UGK07GX    XFP                                       shift
719   UGK07L7    XFP                                       right shift
720   UGK07LT    XFP                                       down shift
721   UGK07MJ    XFP                        Delamination   down shift
722   UGK08B7    XFP                                       down shift
                       Physically damaged
723 UGK08BD      XFP   label                               down shift
724 UGL01L6      XFP                                       right shift
725 UGL01LA      XFP                                       down shift
                                                           right shift, down
726   UGL050M    XFP                                       shift
727   UGL050U    XFP                                       right shift
728   UGL051E    XFP                                       down shift
729   UGL05MF    XFP                                       down shift
730   UGL05P1    XFP                        Delamination   down shift
                                                           right shift, down
731 UGL05PE      XFP                                       shift
                                                           right shift, down
                                                                                                                                   Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 95 of 99




732 UGL05PJ      XFP                                       shift
                                                           right shift, down
733 UGL05RN      XFP                                       shift
734 UGL05RZ      XFP                                       right shift



                                                                Page 26 of 28
735 UGL05S0     XFP                                                                                                   No defect
                                                          right shift, down
736 UGL07DU     XFP                                       shift
737 UGL07F2     XFP                                                                                                   No defect
738 UGL07FS     XFP                                       down shift
                                                          right shift, down
739 UGL07S7     XFP                                       shift
740 UGL07TS     XFP                                       right shift
                                                          right shift, down
741 UGL080J     XFP                                       shift
742 UGL080S     XFP                                       down shift

                                                                              chinese hologram,
743 UGQ0A2B     XFP                                                           no criteria

                                                                              chinese hologram,
744 UH207T4     XFP                                                           no criteria

                                                                              chinese hologram,
745 UH208ZP     XFP                                                           no criteria

                                                                              chinese hologram,
746 UH30818     XFP                                                           no criteria
                      Physically damaged
747 UH8004U     XFP   label                               right shift
                      Physically damaged
748 UH8004Y     XFP   label                               down shift
749 UH8006Z     XFP                                       down shift
750 UH8007E     XFP                        Delamination   right shift

                                                                              chinese hologram,
751 UHA03LM     XFP                                                           no criteria
752 UHA03LQ     XFP                                       down shift
                                                          down shift, left
753 UHA06PJ     XFP                                       shift
754 UHA06PP     XFP                                                                               no hologram label
755 UHA07CM     XFP                                                                                                   No defect
                      Physically damaged
756   UHA07D0   XFP   label                               right shift
                                                                                                                                  Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 96 of 99




757   UHA07D3   XFP                                       down shift
758   UHA07DF   XFP                                       down shift
759   UHA07EZ   XFP                                       down shift
760   UHA07FG   XFP                                       left shift



                                                               Page 27 of 28
                         Physically damaged
761   UHA07FR      XFP   label                               down shift
762   UHA07GS      XFP                                       down shift
763   UHA07H8      XFP                                                                              no hologram
764   UHA07MX      XFP                                       down shift
765   UHA07MZ      XFP                        Delamination   right shift
766   UHB04KE      XFP                                       down shift
                                                             down shift, left
767 UHB04KG        XFP                                       shift
768 UHB04LE        XFP                                                                                                  No defect
769 UHB04LN        XFP                                       down shift
                                                             left shift, down
770 UHB04LT        XFP                                       shift
771 UHJ01ET        XFP                                       down shift
772 UHQ0ANX        XFP                                                                              no hologram label

                                                                                chinese hologram,
773 X069000417     SFP                                                          no criteria

                                                                                chinese hologram,
774 X083006465     SFP                                                          no criteria

                                                                                chinese hologram,
775 X105000169     SFP                                                          no criteria

                                                                                chinese hologram,
776   X105000189   SFP                                                          no criteria
777   X108001154   SFP                                       right shift
778   X108001232   SFP                                       right shift
779   X108001320   SFP                                       up shift
                                                                                                                                    Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 97 of 99




                                                                  Page 28 of 28
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 98 of 99




                     EXHIBIT 6
Case 1:16-cv-10386-LTS Document 317-4 Filed 03/16/20 Page 99 of 99
